Exhibit 10.2

Execution Version

SECOND AMENDED AND RESTATED RIGHT OF FIRST OFFER AGREEMENT

BY AND BETWEEN

ANTERO RESOURCES CORPORATION

AND

ANTERO MIDSTREAM LLC

DATED AS OF

FEBRUARY 13, 2018

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS


1

 

 

 

ARTICLE 2

DEDICATION


4

Section 2.1

Dedication


4

Section 2.2

Conflicting Dedications


4

Section 2.3

Reservations


5

Section 2.4

Covenant Running with the Land


5

 

 

 

ARTICLE 3

RIGHT OF FIRST OFFER


6

Section 3.1

Bid Request


6

Section 3.2

Bid; Bid Award


7

Section 3.3

Accepted Bid


8

Section 3.4

Accepted Third Party Bid


9

Section 3.5

Midstream Rights Unaffected


9

 

 

 

ARTICLE 4

TERM


10

Section 4.1

Term


10

 

 

 

ARTICLE 5

NOTICES


10

Section 5.1

Notices


10

 

 

 

ARTICLE 6

MISCELLANEOUS


11

Section 6.1

Rights


11

Section 6.2

Applicable Laws


11

Section 6.3

Governing Law; Jurisdiction


11

Section 6.4

Successors and Assigns


12

Section 6.5

Severability


12

Section 6.6

Confidentiality


12

Section 6.7

Entire Agreement, Amendments and Waiver; Amended and Restatement of Original
Agreement


14

Section 6.8

Limitation of Liability


14

Section 6.9

Headings


14

Section 6.10

Rights and Remedies


14

Section 6.11

No Partnership


14

Section 6.12

Rules of Construction


15

Section 6.13

No Third Party Beneficiaries


15

Section 6.14

Further Assurances


15

Section 6.15

Counterpart Execution


15

Section 6.16

Memorandum of Agreement


15

 

 

 

 

Exhibit A

Conflicting Dedications

Exhibit B

Memorandum of Agreement

Exhibit C

Form of Gas Processing Agreement

 

 



i

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED RIGHT OF FIRST OFFER AGREEMENT

This Second Amended and Restated Right of First Offer Agreement (this
“Agreement”), dated as of  February 13, 2018 (the “Effective Date”), is by and
between ANTERO RESOURCES CORPORATION, a Delaware corporation (“Producer”), and
ANTERO MIDSTREAM LLC, a Delaware limited liability company (“Midstream”). 
Producer and Midstream may be referred to herein individually as a “Party” or
collectively as the “Parties.”

RECITALS

A.        Producer owns Oil and Gas Interests and intends to produce Gas (and/or
liquid hydrocarbons) from wells on such Oil and Gas Interests.

B.         Producer and Midstream desire that Midstream should have certain
rights to provide Services in respect of Producer Gas as set forth in this
Agreement.

C.         Producer and Midstream initially were parties to that certain Right
of First Offer Agreement (the “Original Agreement”), dated as of November 10,
2014 (the “Original Agreement Effective Date”).  The Original Agreement was
amended and restated in its entirety pursuant to the First Amended and Restated
Right of First Offer Agreement (the “Prior Agreement”) entered into by Producer
and Midstream on February 6, 2017, but effective as of January 1, 2017 (the
“Prior Agreement Effective Date”).

D.        The Parties desire to amend and restate the Prior Agreement in its
entirety on the terms set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used in this Agreement shall have the respective meanings
given to such terms set forth below.

Accepted Midstream Bid.  As defined in Section 3.2(c).

Accepted Third Party Bid.  As defined in Section 3.2(c).

Acquired Facility. As defined in Section 3.1(a).

Affiliate.  Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  Affiliated shall have the correlative meaning.  The term
“control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise.  Notwithstanding
the foregoing, any Person shall be deemed to control any specified Person if
such Person owns fifty percent (50%) or more of the voting securities of the
specified Person, or if the specified Person owns fifty percent





1

--------------------------------------------------------------------------------

 

 

(50%) or more of the voting securities of such Person, or if fifty percent (50%)
or more of the voting securities of the specified Person and such Person are
under common control. Notwithstanding the foregoing, for purposes of this
Agreement, none of AMGP GP LLC, Antero Midstream GP LP, or Antero Midstream
Partners LP, or any of their respective direct or indirect subsidiaries
(including Midstream) shall be an Affiliate of Producer, and neither Producer
nor any of its direct or indirect subsidiaries (other than Antero Midstream
Partners LP and its direct and indirect subsidiaries) shall be an Affiliate of
Midstream.

Agreement.  As defined in the preamble hereof.

Bid. As defined in Section 3.2(a).

Bid Request.  As defined in Section 3.1(a).

Confidential Information. As defined in Section 6.6(a).

Conflicting Dedication.  Any processing agreement or other commitment or
arrangement that would require Services to be provided with respect to Producer
Gas by any Person other than Midstream.

Cubic Foot.  The volume of Gas in one cubic foot of space at a standard pressure
and temperature base of 14.73 pounds per square inch absolute and 60 degrees
Fahrenheit, respectively.

Day.  A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day.

Dedication Area.  As defined in Section 3.1(a)(vi).

Delivery Fee. As defined in Section 3.2(a)(iv).

Effective Date.  As defined in the preamble of this Agreement.

Execution Date.  As defined in the preamble of this Agreement.

Fair Market Value.  With respect to any asset, the price that would be paid by a
willing buyer of such asset to a willing seller, as determined by an independent
nationally known investment banking firm selected by Midstream and reasonably
acceptable to Producer.

Fee.  Any of the Processing Fee, Fractionation Fee, Marketing Fee, Delivery Fee
or Other Fee, as the context may require.

Firm Capacity.  The volume of Producer’s Gas that is to be entitled to Services
that are accorded the highest priority with respect to capacity allocations,
interruptions, or curtailments.

Fractionated Products.  Finished liquid products fractionated from an
undifferentiated stream of Plant Products, including ethane, propane, isobutane,
normal butane and natural gasoline.





2

--------------------------------------------------------------------------------

 

 

Fractionation Fee. As defined in Section 3.2(a)(iv).

Gas.  Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.

Governmental Authority.  Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

Marketing Fee. As defined in Section 3.2(a)(iv).

Mcf.  One thousand (1,000) Cubic Feet.

MMcf.  One million (1,000,000) Cubic Feet.

Midstream.  As defined in the preamble of this Agreement.

Month.  A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month.

New Services. As defined in Section 3.1(a).

Oil and Gas Interests.  Oil and gas leasehold interests and oil and gas mineral
fee interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

Other Fee.  As defined in Section 3.2(a)(v).

Original Agreement.  As defined in the recitals of this Agreement.

Original Agreement Effective Date.  As defined in the recitals of this
Agreement.

Parties.  As defined in the preamble of this Agreement.

Party.  As defined in the preamble of this Agreement.

Person.  An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

Plant Products.  Propane, ethane, iso-butane, normal butane, iso-pentane, normal
pentane, hexanes plus, any other liquid hydrocarbon product except for a
liquefied methane product, or any mixtures thereof, and any incidental methane
and incidental ethane included in any such plant products, which are separated,
extracted, recovered or condensed, and saved, from Producer Gas.





3

--------------------------------------------------------------------------------

 

 

Prior Agreement.  As defined in the recitals of this Agreement.

Prior Agreement Effective Date.  As defined in the recitals of this Agreement.

Processing Agreement.  A gas processing and fractionation agreement in
substantially the form set forth in Exhibit C to this Agreement, completed as
set forth in Section 3.3(a)(i)(A) or Section 3.4(a).

Processing Fee. As defined in Section 3.2(a)(iii).

Processing Services.  The processing of Producer Gas for the removal of Plant
Products and the delivery of the resulting residue Gas and Plant Products to or
for the account of Producer.

Producer.  As defined in the preamble of this Agreement.

Producer Gas.  All Gas that Producer has the right to control and deliver for
processing.

Services.  (i) The Processing Services,  (ii) the fractionation of Plant
Products and, to the extent Producer requires such services from a third party
in connection with the services described in clauses (i) and (ii) above, (iii)
any marketing and/or delivery of Fractionated Products or other services with
respect to transportation, marketing or delivery of Plant Products.

Services Agreement.  Any Processing Agreement or any other agreement entered
into in accordance with this Agreement for the provision of any Services.

Third Party Bid. As defined in Section 3.1(c).

Third Party Bidder. As defined in Section 3.1(c).

Withdrawn Bid Request.  As defined in Section 3.2(c).

ARTICLE 2

DEDICATION

Section 2.1      Dedication.  Subject to Section 2.2 through Section 2.4,
 Producer covenants and commits not to obtain any Services in respect of
Producer Gas from any third party.

Section 2.2     Conflicting Dedications.  Producer shall have the right to
comply with each of the Conflicting Dedications set forth in Exhibit A and any
other Conflicting Dedication (a) entered into by a non-Affiliated
predecessor-in-interest to Producer to which any Oil and Gas Interest acquired
by Producer after the Original Agreement Effective Date is subject as of the
date of acquisition thereof (other than any Conflicting Dedication entered into
by such predecessor-in-interest at the direction of Producer or any of its
Affiliates in connection with such acquisition, but subject to the remainder of
this Section 2.2), whether such Conflicting Dedication is documented in an
agreement binding upon such predecessor-in-interest that is assigned to and/or
assumed by Producer (fully or partially) and/or in a new agreement binding upon
Producer that replaces (fully or partially) the agreement binding upon such
predecessor-in-interest, as long as neither the scope nor term of the
Conflicting Dedication are extended beyond that applicable to such predecessor-





4

--------------------------------------------------------------------------------

 

 

in-interest at the time of the acquisition, or (b) entered into pursuant to a
Third Party Bid in accordance with Section 3.4; provided, however, that Producer
shall have the right to comply with Conflicting Dedications only until the first
Day of the Month following the termination of such Conflicting Dedication and
shall not take any voluntary action (including the exercise of any right to
extend) to extend the term of such Conflicting Dedication beyond the minimum
term provided for in the document evidencing such Conflicting Dedication. 
Producer represents that, except as set forth in Exhibit A,  Producer Gas was
not as of the Original Agreement Effective Date subject to any Conflicting
Dedication. If Producer Gas produced from a well on a well pad is subject to a
Conflicting Dedication that Producer has the right to comply with under this
Section 2.2,  Producer has the right, in complying with such Conflicting
Dedication, to deliver all Producer Gas from such well pad in accordance with
the Conflicting Dedication, even if all wells on such well pad are not subject
to such Conflicting Dedication.

Section 2.3      Reservations.  Producer reserves the following rights with
respect to Producer Gas for itself and for the operator of the properties
covered by Producer’s Oil and Gas Interests:  (a) to operate wells producing
Producer Gas as a reasonably prudent operator in its sole discretion, including
the right, but never the obligation, to drill new wells, to repair and rework
old wells, to renew or extend, in whole or in part, any Oil and Gas Interest,
and to cease production from or abandon any well or surrender any such Oil and
Gas Interest, in whole or in part, when no longer deemed by Producer to be
capable of producing Gas in paying quantities under normal methods of operation;
(b) to use Producer Gas for operations (including reservoir pressure maintenance
and drilling or fractionation fuel); (c) to deliver or furnish to Producer’s
lessors and holders of other existing similar burdens on production such Gas and
other production as is required to satisfy the terms of the applicable leases or
other applicable instruments; and (d) to pool, communitize, or unitize
Producer’s Oil and Gas Interests with respect to Producer Gas, provided that
Producer’s share of Gas produced from such pooled, communitized, or unitized Oil
and Gas Interests shall be committed and dedicated to this Agreement.

Section 2.4      Covenant Running with the Land.  The covenant and commitment
made by Producer under this Article 2 is a covenant running with the land. For
the avoidance of doubt, in the event Producer sells, transfers, conveys,
assigns, grants, or otherwise disposes of any or all of its interest in any
property covered by any Oil and Gas Interest, then any such sale, transfer,
conveyance, assignment, grant, or other disposition shall be expressly subject
to this Agreement and any instrument of conveyance shall so state. 
Notwithstanding the foregoing, Producer shall be permitted to sell, transfer,
convey, assign, grant, or otherwise dispose of any property free of the covenant
and commitment made under this Article 2 in a sale or other disposition
involving a number of net acres covered by any Oil and Gas Interest that, when
added to the total of net acres covered by any Oil and Gas Interest theretofore
and, where applicable, simultaneously disposed of free of dedication hereunder
pursuant to this Section 2.4, does not exceed the aggregate number of net acres
covered by any Oil and Gas Interest acquired by Producer after the Original
Agreement Effective Date.  At the request of Midstream, the Parties shall
execute and record an amendment to the memorandum of this Agreement previously
entered into, as provided in Section 6.16, to reflect any such addition to or
release of acreage.





5

--------------------------------------------------------------------------------

 

 

ARTICLE 3

RIGHT OF FIRST OFFER

Section 3.1      Bid Request.

(a)     Subject to Section 2.2 through Section 2.3,  if Producer requires any
Services in respect of any Producer Gas that are not the subject of a Services
Agreement then in effect and are not otherwise already being provided by
Midstream (“New Services”),  including any such New Services to be provided
through any existing facility acquired or proposed to be acquired by Producer
(an “Acquired Facility”), Producer shall promptly (and, in the case of the
acquisition of any Acquired Facility, on or before the 10th Day after the
acquisition of such Acquired Facility) provide notice to Midstream of such
desired New Services, which notice (the “Bid Request”) shall include, to the
extent applicable:

(i)         confirmation that the New Services include all Services with respect
to Producer Gas produced from the Dedication Area described in the Bid Request,
or a description of any Conflicting Dedication and the Services being excluded
from the Bid Request as a result of such Conflicting Dedication;

(ii)       a description of the initial required delivery points to which
Producer’s residue Gas is to be redelivered to Producer (including any existing
delivery points to which residue Gas is to be delivered from the Acquired
Facility);

(iii)      Producer’s required Firm Capacity in MMcf per Day;

(iv)       in the case of an Acquired Facility, a reasonable description of the
Acquired Facility and the price paid or proposed to be paid by Producer for the
Acquired Facility, including any liabilities assumed by Producer, and details of
any third party contracts for processing at the Acquired Facility;

(v)        a description of any new facilities Producer desires, including the
capacity thereof;

(vi)       a description of the area that will constitute the “Dedication Area”
for purposes of any Processing Agreement or other Services Agreement entered
into pursuant to such Bid Request with respect to the New Services (the
“Dedication Area”);

(vii)     the Oil and Gas Interests located in the Dedication Area with respect
to which the New Services are required, including a description of any existing
wells and a proposed development plan for the wells to be drilled on such Oil
and Gas Interests during the period of at least 18 Months after such notice,
including production forecasts for all such wells;  and

(viii)    if the New Services do not include Processing Services, a form of
Services Agreement covering the New Services.

(b)     Notwithstanding Section 3.1(a), if from time to time any Processing
Agreement is in effect, Producer shall not be required to issue a Bid Request in
connection with





6

--------------------------------------------------------------------------------

 

 

any desired expansion of the Processing Plant (as defined in such Processing
Agreement) to provide Increased Capacity (as defined in such Processing
Agreement).

(c)     Concurrently with or following its delivery of a Bid Request to
Midstream, Producer may seek bids from third parties (each, a “Third Party
Bidder”, and each bid received from a Third Party Bidder a “Third Party Bid”) to
provide the New Services set forth in the Bid Request on the same terms and
conditions as are set forth in the Bid Request (which, if the New Services
include Processing Services, shall be substantially the terms and conditions set
forth in the Processing Agreement or, if the New Services do not include
Processing Services, shall be substantially the terms and conditions set forth
in the form of Services Agreement delivered by Producer with the relevant Bid
Request). Any such Third Party Bid shall only be considered if it is received by
Producer on or before the 30th Day after Midstream’s receipt of the Bid Request,
and only if such Third Party Bid (i) includes itemized fees for each of the New
Services that are the subject of the Bid Request, as well as details of all
other proposed charges and costs applicable to such Third Party Bid, and (ii)
does not propose any changes to the Processing Agreement or proposed form of
Services Agreement (as applicable).

Section 3.2      Bid; Bid Award.

(a)     If Midstream desires to provide any or all of the New Services set forth
in a Bid Request, Midstream shall deliver a notice on or before the 30th Day
after such Bid Request,  which notice (the “Bid”) shall include, in each case on
the basis that such New Services shall be provided on substantially the terms
and conditions set forth in the Processing Agreement or, if the New Services do
not include Processing Services, the form of Services Agreement included in the
Bid Request:

(i)         confirmation as to whether Midstream desires to provide the New
Services, including to acquire the Acquired Facility from Producer, or construct
and operate the required new facilities, as applicable;

(ii)       in each case, the scope of the New Services Midstream would be
willing to provide (upon completion of the acquisition of the Acquired Facility
or construction of the new facilities, if applicable);

(iii)      if the Services Midstream would be willing to provide include
Processing Services,  Midstream’s proposed processing fee per Mcf (the
“Processing Fee”);

(iv)       if the Services Midstream would be willing to provide include
fractionation services, Midstream’s proposed fractionation fee per gallon of
Plant Products to be exchanged for Fractionated Products (the “Fractionation
Fee”), and, to the extent applicable and part of the Services Midstream would be
willing to provide, Midstream’s proposed (A) delivery fee per gallon of Plant
Products (the “Delivery Fee”), and (B) marketing fee per gallon of Plant
Products (the “Marketing Fee”); and

(v)        for any other Services described in clause (iii) of the definition of
Services that Midstream would be willing to provide, Midstream’s proposed fees
with respect to such services (any such fee, the “Other Fee”).





7

--------------------------------------------------------------------------------

 

 

(b)        Producer shall provide copies of all Third Party Bids to Midstream
within 5 Days of receipt. On or before the 45th Day after Midstream’s receipt of
the Bid Request, Midstream may submit to Producer a revised Bid in respect of
all or any portion of the original Bid.

(c)        On or before the 60th Day after a Bid Request, Producer shall inform
Midstream, with respect to each of the New Services requested in the Bid
Request, that (i) it is accepting Midstream’s Bid for such Service (such Bid, as
it relates to Services for which such Bid was accepted, an “Accepted Midstream
Bid”), (ii) it is accepting a Third Party Bid for such Service on the basis that
the Fee proposed in such Third Party Bid for such Service was lower than the Fee
proposed in Midstream’s Bid for such Service or on the basis that Midstream did
not deliver a Bid or propose a Fee for such Service (such Third Party Bid, as it
relates to Services for which such Third Party Bid was accepted, an “Accepted
Third Party Bid”), or (iii) it has elected not to acquire such Service and not
to carry out such Service itself and is accordingly withdrawing the Bid Request
with respect to such Services (such Bid Request, as it relates to Services with
respect to which it is being withdrawn, a “Withdrawn Bid Request”).  For
purposes of the foregoing, each New Service covered by each Bid and also covered
by a Third Party Bid shall be evaluated separately, and awarded separately,
based on the Fee for such Service stated in such Bid and such Third Party Bid.

Section 3.3      Accepted Bid.

(a)        Upon a Bid becoming an Accepted Midstream Bid:

(i)         if the Services to which the Accepted Midstream Bid relates include
Processing Services:

(A)       the Parties shall promptly execute and deliver to each other a
Processing Agreement in respect of such Services, completed based upon the
Accepted Bid, with such changes or modifications as shall be agreed by the
Parties, and:

(1)        depending upon the Services the subject of the Accepted Bid: the
Processing Fees (as defined in the Processing Agreement) shall be the Processing
Fees are set forth in the Accepted Bid (if applicable), the Fractionation Fees
(as defined in the Processing Agreement) shall be the Fractionation Fees set
forth in the Accepted Bid (if applicable), the Delivery Fees (as defined in the
Processing Agreement) shall be the Delivery Fees set forth in the Accepted Bid
(if applicable), the Marketing Fees (as defined in the Processing Agreement)
shall be the Marketing Fees set forth in the Accepted Bid (if applicable) and
the Other Fees (as defined in the Processing Agreement) shall be the Other Fees
set forth in the Accepted Bid (if applicable);

(2)        the Dedication Area described in the Bid Request shall be the
Dedication Area for purposes of the Processing Agreement;





8

--------------------------------------------------------------------------------

 

 

(3)        in the case of a Bid Request relating to an Acquired Facility,  the
Processing Agreement shall be revised to the extent reasonably necessary to take
account of the Services being provided at an existing processing facility rather
than a newly-built facility;

(B)       in the case of a Bid Request relating to an Acquired Facility,
 Producer shall as soon as reasonably practicable transfer to Midstream the
Acquired Facility and all appurtenant equipment and facilities, as well as any
third party contracts for Services at such Acquired Facility;

(ii)       if the Services to which the Accepted Midstream Bid relates do not
include Processing Services, the Parties shall promptly negotiate, execute and
deliver to each other a Services Agreement in respect of such Services in the
form provided by Producer in the Bid Request, completed based on the Accepted
Midstream Bid, with such changes or modifications as shall be agreed by the
Parties or, if no such form was required to be provided in the Bid Request, such
form as shall be agreed by the Parties.

(b)     In respect of any Acquired Facility, Producer shall use reasonable
efforts to cause the transaction documents for the acquisition thereof to state
a separate purchase price (and separately state any assumed liabilities) for
such Acquired Facility. If, pursuant to Section 3.3(a), Midstream is to acquire
from Producer an Acquired Facility, such acquisition shall be made at the same
price at which the Acquired Facility was acquired by Producer, including the
assumption of any liabilities with respect thereto assumed by Producer. If the
transaction documents for Producer’s acquisition of the Acquired Facility did
not state a separate purchase price for the Acquired Facility, the purchase
price to be paid by Midstream to Producer for the Acquired Facility shall be
equal to the Fair Market Value of the Acquired Facility, and Midstream shall
assume all liabilities in respect of the Acquired Facility to the extent arising
from the ownership and operation of the Acquired Facility and/or any occurrence
from and after the closing of the purchase of the Acquired Facility by
Midstream.

Section 3.4      Accepted Third Party Bid.  With respect to any Services
requested in a Bid Request as to which a Third Party Bid is accepted as provided
in Section 3.2(c) above, Producer shall be entitled, for a period of 90 days
after such Third Party Bid is accepted, (a)  to enter into a Processing
Agreement or a Services Agreement in the form provided by Producer in the Bid
Request (or, if no such form was required to be provided in the Bid Request,
such form as shall be agreed by Producer and the Third Party Bidder), in either
case completed based on the Accepted Third Party Bid, for Fees that are no more
than the Fees proposed in such Accepted Third Party Bid, in which case such
Processing Agreement or Services Agreement shall constitute a Conflicting
Dedication, and (b) if such Bid Request related to an Acquired Facility,
transfer to the Third Party Bidder the Acquired Facility and all appurtenant
equipment and facilities, as well as any third party contracts for Services at
such Acquired, on the same basis as the Acquired Facility would have been
required to be transferred to Midstream pursuant to Section 3.3(b).

Section 3.5      Midstream Rights Unaffected.

(a)        Any Services covered by any Bid Request (i) with respect to which a
Third Party Bid is accepted but with respect to which Producer does not enter
into a Processing





9

--------------------------------------------------------------------------------

 

 

Agreement or other Services Agreement in accordance with Section 3.4 within the
90-Day period provided for in such section or (ii) that is a Withdrawn Bid
Request shall continue to be subject to this Agreement, and, if Producer
thereafter desires such Services, it shall comply with the provisions of this
Agreement with respect thereto.

(b)        If Midstream does not provide a Bid in response to a Bid Request, or
provides a Bid (or revised Bid) that does not become an Accepted Bid, the rights
of Midstream under this Agreement shall be unaffected, and Producer shall remain
obligated to provide a Bid Request in accordance with Section 3.1 if at any time
Producer requires any Services, until termination or expiry of this Agreement in
accordance with its terms.

ARTICLE 4

TERM

Section 4.1      Term.  This Agreement shall become effective on the Effective
Date and, unless terminated earlier by mutual agreement of the Parties, shall
continue in effect until the twentieth (20th) anniversary of the Original
Agreement Effective Date.

ARTICLE 5

NOTICES

Section 5.1     Notices.  Unless otherwise provided herein, any notice, request,
invoice, statement, or demand which either Party desires to serve upon the other
regarding this Agreement shall be made in writing and shall be considered as
delivered (i) when hand delivered, or (ii) when delivery is confirmed by
pre-paid delivery service (such as FedEx, UPS, DHL or a similar delivery
service), or (iii) if mailed by United States certified mail, postage prepaid,
three (3) Business Days after mailing, or (iv) if sent by facsimile
transmission, when receipt is confirmed by the equipment of the transmitting
Party, or (v) when sent via email; provided, if sent by email after normal
business hours or if receipt of a facsimile transmission is confirmed after
normal business hours, receipt shall be deemed to be the next Business
Day.  Notwithstanding the foregoing, if a Party desires to serve upon the other
a notice of default under this Agreement, the delivery of such notice shall be
considered effective under this Section 5.1 only if delivered by any method set
forth in items (i) through (iv) above.  Any notice shall be given to the other
Party at the following address, or to such other address as either Party shall
designate by written notice to the other:

Producer:

ANTERO RESOURCES CORPORATION

 

1615 Wynkoop Street

 

Denver, Colorado 80202

 

 

 

Attn: Chief Financial Officer

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

With copy to:

For gas control, nominations & balancing:

 

Manager of Gas Marketing

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315





10

--------------------------------------------------------------------------------

 

 

 

 

 

For accounting, financial, and legal:

 

Controller

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

Midstream:

ANTERO MIDSTREAM LLC

 

1615 Wynkoop Street

 

Denver, Colorado 80202

 

 

 

Attn: Chief Financial Officer

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

With copy to:

For gas control, nominations & balancing:

 

Manager of Gas Marketing

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

 

For accounting, financial, and legal:

 

Controller

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

ARTICLE 6

MISCELLANEOUS

Section 6.1      Rights.  The failure of either Party to exercise any right
granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times.

Section 6.2     Applicable Laws.  This Agreement is subject to all valid present
and future laws, regulations, rules and orders of Governmental Authorities now
or hereafter having jurisdiction over the Parties, this Agreement, or the
services performed or the facilities utilized under this Agreement.

Section 6.3      Governing Law; Jurisdiction.

(a)     This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Colorado without regard to choice of
law principles.

(b)     The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in City
and County of Denver, Colorado, and each of the Parties irrevocably submits to
the jurisdiction of such courts solely in respect of any proceeding arising out
of or related to this Agreement.  The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts.





11

--------------------------------------------------------------------------------

 

 

Section 6.4      Successors and Assigns.

(a)     This Agreement shall extend to and inure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns. 
To the extent any Affiliate of Producer acquires any Oil and Gas Interests of
Producer, Producer shall cause such Affiliate to comply with the obligations of
Producer under this Agreement in the event such Affiliate requires Services
relating to such Oil and Gas Properties.  Except as set forth in Section 6.4(b)
and Section 6.4(c), neither Party shall have the right to assign its respective
rights and obligations in whole or in part under this Agreement without the
prior written consent of the other Party (which such consent shall not be
unreasonably withheld, conditioned or delayed), and any assignment or attempted
assignment made otherwise than in accordance with this Section 6.4 shall be null
and void ab initio.

(b)     Notwithstanding the foregoing clause (a), Midstream may elect that,
rather than Midstream itself, any subsidiary of Midstream may enter into any
Processing Agreement or Services Agreement pursuant to this Agreement.

(c)     Notwithstanding the foregoing clause (a):

(i)         Midstream shall have the right to assign its rights under this
Agreement, in whole or in part, as applicable, without the consent of Producer
to any Person to which all or substantially all of the midstream business of
Midstream has been or will be transferred.

(ii)       Midstream shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of Midstream.

(d)     Upon an assignment by Midstream in accordance with Section 6.4(c)(i)
Midstream shall be released from its obligations under this Agreement to the
extent of such assignment.

Section 6.5      Severability.  If any provision of this Agreement is determined
to be void or unenforceable, in whole or in part, then (i) such provision shall
be deemed inoperative to the extent it is deemed void or unenforceable, (ii) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (iii) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by law; provided,
however, that in the event that a material term under this Agreement is so
modified, the Parties will, timely and in good faith, negotiate to revise and
amend this Agreement in a manner which preserves, as closely as possible, each
Party’s business and economic objectives as expressed by this Agreement prior to
such modification.

Section 6.6      Confidentiality.

(a)     Confidentiality.  Except as otherwise provided in this Section 6.6, each
Party agrees that it shall maintain all terms and conditions of this Agreement,
and all information disclosed to it by the other Party or obtained by it in the
performance of this Agreement and





12

--------------------------------------------------------------------------------

 

 

relating to the other Party’s business (including all data relating to the
production of Producer, including well data, production volumes, volumes
gathered, transported, or compressed, and gas quality) (collectively,
“Confidential Information”) in strictest confidence, and that it shall not cause
or permit disclosure of this Agreement or its existence or any provisions
contained herein without the express written consent of the other Party.

(b)     Permitted Disclosures.  Notwithstanding Section 6.6(a), disclosures of
any Confidential Information may be made by either Party (i) to the extent
necessary for such Party to enforce its rights hereunder against the other
Party; (ii) to the extent to which a Party is required to disclose all or part
of this Agreement by a statute or by the order or rule of a Governmental
Authority exercising jurisdiction over the subject matter hereof, by order, by
regulations, or by other compulsory process (including deposition, subpoena,
interrogatory, or request for production of documents); (iii) to the extent
required by the applicable regulations of a securities or commodities exchange;
(iv) to a third person in connection with a proposed sale or other transfer of a
Party’s interest in this Agreement, provided such third person agrees in writing
to be bound by the terms of this Section 6.6; (v) to its own directors,
officers, employees, agents and representatives; (vi) to an Affiliate; (vii) to
financial advisors, attorneys, and banks, provided that such Persons are subject
to a confidentiality undertaking consistent with this Section 6.6(b), or (viii)
to a royalty, overriding royalty, net profits or similar owner burdening
Producer Gas, provided such royalty, overriding royalty, net profits or similar
owner, agrees in writing to be bound by the terms of this Section 6.6.

(c)     Notification.  If either Party is or becomes aware of a fact,
obligation, or circumstance that has resulted or may result in a disclosure of
any of the terms and conditions of this Agreement authorized by Section
6.6(b)(ii) or (iii), it shall so notify in writing the other Party promptly and
shall provide documentation or an explanation of such disclosure as soon as it
is available.

(d)     Party Responsibility.  Each Party shall be deemed solely responsible and
liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 6.6.

(e)     Public Announcements.  The Parties agree that prior to making any public
announcement or statement with respect to this Agreement or the transaction
represented herein permitted under this Section 6.6, the Party desiring to make
such public announcement or statement shall provide the other Party with a copy
of the proposed announcement or statement prior to the intended release date of
such announcement.  The other Party shall thereafter consult with the Party
desiring to make the release, and the Parties shall exercise their reasonable
best efforts to (i) agree upon the text of a joint public announcement or
statement to be made by both such Parties or (ii) in the case of a statement to
be made solely by one Party, obtain approval of the other Party to the text of a
public announcement or statement.  Nothing contained in this Section 6.6 shall
be construed to require either Party to obtain approval of the other Party to
disclose information with respect to this Agreement or the transaction
represented herein to any Governmental Authority to the extent required by
applicable law or necessary to comply with disclosure requirements of the
Securities and Exchange Commission, New York Stock Exchange, or any other
regulated stock exchange.





13

--------------------------------------------------------------------------------

 

 

(f)     Survival.  The provisions of this Section 6.6 shall survive any
expiration or termination of this Agreement for a period of one (1) year.

Section 6.7     Entire Agreement, Amendments and Waiver;  Amendment and
Restatement of Prior Agreement.  This Agreement, including all exhibits hereto,
integrates the entire understanding between the Parties with respect to the
subject matter covered and supersedes all prior understandings, drafts, letters,
discussions, or statements, whether oral or in writing, expressed or implied,
dealing with the same subject matter.  This Agreement may not be amended or
modified in any manner except by a written document signed by the Parties that
expressly amends this Agreement.  No waiver by either Party of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless expressly provided.  No waiver shall be
effective unless made in writing and signed by the Party to be charged with such
waiver. This Agreement amends, restates and supersedes the Prior Agreement in
its entirety (but such amendment and restatement does not affect the rights and
obligations of the Parties accruing under the Original Agreement or the Prior
Agreement prior to the Effective Date).  Except as otherwise expressly provided,
all references to the Original Agreement or the Prior Agreement in any document,
instrument, agreement or writing delivered pursuant to this Agreement shall
hereafter be deemed to refer to this Agreement.

Section 6.8      Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR
UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS OF USE,
INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY
TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD PARTY FOR WHICH A PARTY
WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION PROVISION SET FORTH HEREIN.

Section 6.9      Headings.  The headings and captions in this Agreement have
been inserted for convenience of reference only and shall not define or limit
any of the terms and provisions hereof.

Section 6.10    Rights and Remedies.  Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by law.

Section 6.11   No Partnership.  Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary or partnership duty, obligation or liability on or
with regard to either Party.





14

--------------------------------------------------------------------------------

 

 

Section 6.12   Rules of Construction.  In construing this Agreement, the
following principles shall be followed:

(a)     no consideration shall be given to the fact or presumption that one
Party had a greater or lesser hand in drafting this Agreement;

(b)     examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;

(c)     the word “includes” and its syntactical variants mean “includes, but is
not limited to,” “includes without limitation” and corresponding syntactical
variant expressions;

(d)     the plural shall be deemed to include the singular and vice versa, as
applicable; and

(e)     references to Section shall be references to Sections of this Agreement.

Section 6.13    No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and shall not inure to the benefit of any other Person whomsoever or whatsoever,
it being the intention of the Parties that no third Person shall be deemed a
third party beneficiary of this Agreement.

Section 6.14   Further Assurances.  Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.

Section 6.15    Counterpart Execution.  This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument.

Section 6.16    Memorandum of Agreement.  Contemporaneously with the execution
of this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form” memorandum of this Agreement in a form substantially similar to
Exhibit B, which shall be placed of record in each state and county in which the
properties covered by Producer’s Oil and Gas Interests are located, and further
memoranda in substantially similar form shall be recorded in additional counties
as may be required upon any future acquisition by Producer of Oil and Gas
Interests.

 

 



15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Kevin J. Kilstrom

 

Name:

Kevin J. Kilstrom

 

Title:

Senior Vice President—Production

 

 

 

 

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

 

 

 

 

By:

/s/ Alvn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer & Regional

 

 

Senior Vice President

 

 



Second Amended and Restated Right of First Offer Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Conflicting Dedications

 

1.         Second Amended and Restated Gas Processing Agreement between Producer
and MarkWest Liberty Midstream & Resources LLC, entered into on February 6,
2017, but effective as of the Prior Agreement Effective Date

2.         Second Amended and Restated Natural Gas Liquids Exchange Agreement
(Sherwood) between Producer and MarkWest Liberty Midstream & Resources, entered
into on February 6, 2017, but effective as of the Prior Agreement Effective Date

3.         Gas Processing Agreement between Producer and MarkWest Utica EMG,
LLC, dated October 30, 2012

4.         Natural Gas Liquids Exchange and Marketing Agreement (Seneca) between
Producer and MarkWest Utica EMG, LLC, dated October 30, 2012

5.         Gas Gathering, Processing and Liquids Handing Agreement between
Williams Ohio Valley Midstream LLC, Appalachia Midstream Services, L.L.C. and
Antero Resources Corporation

6.         Interruptible Gas Processing Agreement (Mobley) between MarkWest
Liberty Midstream & Resources, L.L.C. and Antero Resources Corporation

7.         Interruptible Natural Gas Liquids Exchange and Marketing Agreement
(Mobley) between MarkWest Liberty Midstream & Resources, L.L.C. and Antero
Resources Corporation

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

MEMORANDUM OF AGREEMENT

 

THIS MEMORANDUM OF GAS PROCESSING (RIGHT OF FIRST OFFER) AGREEMENT (this
“Memorandum”) is entered into effective [____________], by and between ANTERO
RESOURCES CORPORATION (“Producer”), with an address of 1615 Wynkoop Street,
Denver, Colorado 80202, and ANTERO MIDSTREAM LLC (“Midstream”), with an address
of 1615 Wynkoop Street, Denver, Colorado 80202.

WHEREAS,  Producer and Midstream entered into that certain Second Amended and
Restated Right of First Offer Agreement effective February 13, 2018 (as may be
amended from time to time, the “Agreement”), pursuant to which Midstream has a
right of first offer in respect of the provision of certain gas processing and
other services as therein set forth;

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of [counties/states], to give notice of the existence of the
Agreement and certain provisions contained therein;

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.         Notice.  Notice is hereby given of the existence of the Agreement and
all of its terms, covenants and conditions to the same extent as if the
Agreement was fully set forth herein.  Certain provisions of the Agreement are
summarized in Sections 2 through 3 below.

2.         Dedication.  Subject to the exceptions, exclusions, and reservations
set forth in the Agreement and the other terms and conditions of the Agreement,
Producer has covenanted that, other than as permitted by the Agreement, it will
not obtain from any third party any processing and fractionation services in
respect of any Gas that is attributable to any Oil and Gas Interests of Producer
or to any property pooled, unitized or communitized with the property covered by
such Oil and Gas Interests (the “Oil and Gas Interests”), together with all Gas
attributable to third parties that is produced from a well located on the
property covered by the Oil and Gas Interests, which Gas Producer has the right
to control and deliver for processing (“Producer Gas”), other than as permitted
by the Agreement (the foregoing dedication and commitment being herein referred
to as the “Dedication”).

3.         Covenant Running with the Land.  So long as the Agreement is in
effect, the Dedication shall be a covenant running with the land and, subject to
the exceptions and reservations set forth in the Agreement, in the event
Producer sells, transfers, conveys, assigns, grants, or otherwise disposes of
any or all of its interest in the Oil and Gas Interests, then any such sale,
transfer, conveyance, assignment, grant, or other disposition shall be expressly
subject to this Agreement and any instrument of conveyance shall so state.





 

--------------------------------------------------------------------------------

 

 

4.         No Amendment to Agreement.  This Memorandum is executed and recorded
solely for the purpose of giving notice and shall not amend nor modify the
Agreement in any way.

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.

 

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

Acknowledgements

STATE OF COLORADO

§

 

 

 

§

 

 

CITY AND COUNTY OF DENVER

§

 

 

 

The foregoing instrument was acknowledged before me on the ______ Day of
________, ______, by [____________], [____________] of Antero Midstream LLC, a
Delaware limited liability company, on behalf of said entity.

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public in and for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

STATE OF COLORADO

§

 

 

 

§

 

 

CITY AND COUNTY OF DENVER

§

 

 

 

The foregoing instrument was acknowledged before me on the ______ Day of
_______, ______, by [____________], [____________] of Antero Resources
Corporation, a Delaware corporation, on behalf of said entity.

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public in and for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF GAS PROCESSING AGREEMENT

GAS PROCESSING AGREEMENT

BY AND BETWEEN

ANTERO RESOURCES CORPORATION

AND

ANTERO MIDSTREAM LLC

DATED AS OF

[____________]

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS


1

 

 

 

ARTICLE 2

PRODUCER COMMITMENTS


8

Section 2.1

Producer’s Dedication


8

Section 2.2

Conflicting Dedications


8

Section 2.3

Producer’s Reservations


9

Section 2.4

Covenant Running with the Land


9

Section 2.5

Firm Capacity


9

 

 

 

ARTICLE 3

SERVICES


10

Section 3.1

Processor Service Commitment


10

Section 3.2

Processing Plant


10

Section 3.3

Expansion of Processing Plant


11

Section 3.4

Ethane Nomination


12

Section 3.5

[Exchange and Marketing of Fractionated Plant Products.]


13

 

 

 

ARTICLE 4

TERM


13

Section 4.1

Term


13

 

 

 

ARTICLE 5

FEES AND CONSIDERATION


13

Section 5.1

Fees


13

 

 

 

ARTICLE 6

ALLOCATIONS


15

Section 6.1

Allocation of Lost and Unaccounted For Gas


15

Section 6.2

Allocation of Fuel


15

Section 6.3

Allocation of Bypass Gas


16

Section 6.4

Allocation of Plant Products


16

Section 6.5

Allocation of Residue Gas


17

Section 6.6

[Gathering System Measurement Information]


17

 

 

 

ARTICLE 7

CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES


18

Section 7.1

Processing Rights


18

Section 7.2

Operational Control of Processor’s Facilities


18

Section 7.3

Maintenance


18

Section 7.4

Firm Capacity; Capacity Allocations at the Processing Plant


18

Section 7.5

Arrangements After Redelivery


18

Section 7.6

Bypass Gas


19

 

 

 

ARTICLE 8

PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS


19

Section 8.1

Pressure at Receipt Points


19

Section 8.2

Pressure at Delivery Points


19

 

 

 

ARTICLE 9

NOMINATION AND BALANCING


19

Section 9.1

Processor Notifications


19

Section 9.2

Nominations


19

Section 9.3

Balancing


20





i

--------------------------------------------------------------------------------

 

 

ARTICLE 10

QUALITY


20

Section 10.1

Receipt Point Gas Quality Specifications


20

Section 10.2

Non-Conforming Gas


21

Section 10.3

Producer Residue Gas Quality Specifications


21

Section 10.4

Greenhouse Gas Emissions


21

 

 

 

ARTICLE 11

MEASUREMENT EQUIPMENT AND PROCEDURES


22

Section 11.1

Equipment


22

Section 11.2

Gas Measurement Standards


22

Section 11.3

Gas Measurement


22

Section 11.4

Notice of Measurement Facilities Inspection and Calibration


23

Section 11.5

Measurement Accuracy Verification


24

Section 11.6

Special Tests


24

Section 11.7

Metered Flow Rates in Error


25

Section 11.8

Record Retention


25

Section 11.9

Access


25

 

 

 

ARTICLE 12

NOTICES


26

Section 12.1

Notices


26

 

 

 

ARTICLE 13

PAYMENTS


27

Section 13.1

Invoices


27

Section 13.2

Right to Suspend on Failure to Pay


28

Section 13.3

Audit Rights


28

Section 13.4

Payment Disputes


28

Section 13.5

Interest on Late Payments


28

Section 13.6

Credit Assurance


28

Section 13.7

Excused Performance


29

 

 

 

ARTICLE 14

FORCE MAJEURE


29

Section 14.1

Suspension of Obligations


29

Section 14.2

Definition of Force Majeure


30

Section 14.3

Settlement of Strikes and Lockouts


30

Section 14.4

Payments for Gas Delivered


30

 

 

 

ARTICLE 15

INDEMNIFICATION


30

Section 15.1

Processor


30

Section 15.2

Producer


30

 

 

 

ARTICLE 16

CUSTODY AND TITLE


31

Section 16.1

Custody


31

Section 16.2

Producer Warranty


31

Section 16.3

Title


31

 

 

 

ARTICLE 17

TAXES; ROYALTIES


32

Section 17.1

Taxes


32

Section 17.2

Royalties


32





ii

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE 18

MISCELLANEOUS


32

Section 18.1

Rights


32

Section 18.2

Applicable Laws


32

Section 18.3

Governing Law; Jurisdiction


32

Section 18.4

Successors and Assigns


33

Section 18.5

Severability


34

Section 18.6

Confidentiality


34

Section 18.7

Entire Agreement, Amendments and Waiver


35

Section 18.8

Limitation of Liability


35

Section 18.9

Headings


36

Section 18.10

Rights and Remedies


36

Section 18.11

No Partnership


36

Section 18.12

Rules of Construction


36

Section 18.13

No Third Party Beneficiaries


36

Section 18.14

Further Assurances


36

Section 18.15

Counterpart Execution


36

Section 18.16

Memorandum of Agreement


37

 

 

Exhibit A

Delivery Points

Exhibit B

Conflicting Dedications

Exhibit C

Memorandum of Agreement

Exhibit D

Excluded Wells

Exhibit E

Dedication Area

 

 



iii

--------------------------------------------------------------------------------

 

 

GAS PROCESSING AGREEMENT

This Gas Processing Agreement (this “Agreement”), dated as of  [____________]
(the “Effective Date”), is by and between ANTERO RESOURCES CORPORATION, a
Delaware corporation (“Producer”), and ANTERO MIDSTREAM LLC, a Delaware limited
liability company (“Processor”).  Producer and Processor may be referred to
herein individually as a “Party” or collectively as the “Parties.”

RECITALS

A.        Producer owns the Dedicated Properties and intends to produce Gas
(and/or liquid hydrocarbons) from wells thereon.

B.         [On [___________], 2014, Producer and Processor entered into an
agreement for, among other things, the gathering and compression of Dedicated
Gas (the “Gathering Agreement”), pursuant to which Processor agrees to redeliver
Dedicated Gas to the delivery points set forth in the Gathering Agreement, which
include the Receipt Points hereunder.]1

C.         Producer desires to contract with Processor to provide the Services
with respect to Dedicated Gas, and Processor desires to provide the Services to
Producer with respect to Dedicated Gas, in each case in accordance with the
terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:

Adequate Assurance of Performance.  As defined in Section 13.6(a).

Additional Processing Facilities.  As defined in Section 3.3.

Affiliate.  Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  Affiliated shall have the correlative meaning.  The term
“control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise.  Notwithstanding
the foregoing, any Person shall be deemed to control any specified Person if
such Person owns fifty percent (50%) or more of the voting securities of the
specified Person, or if the specified Person owns fifty percent (50%) or more of
the voting securities of such Person, or if fifty percent (50%) or more of the
voting securities of the specified Person and such Person are under common
control.

--------------------------------------------------------------------------------

1       References to the Gathering Agreement will not be needed for any
Processing Agreement that relates to Oil and Gas Interests not connected to the
gathering system. References have been square bracketed for ease of
identification in the event they are to be deleted.





1

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, for purposes of this Agreement, none of AMGP GP
LLC, Antero Midstream GP LP, or Antero Midstream Partners LP, or any of their
respective direct or indirect subsidiaries (including Processor) shall be an
Affiliate of Producer, and neither Producer nor any of its direct or indirect
subsidiaries (other than Antero Midstream Partners LP and its direct and
indirect subsidiaries) shall be an Affiliate of Processor.

Agreement.  As defined in the preamble hereof.

Btu.  The amount of heat required to raise the temperature of one pound of pure
water from 58.5 degrees Fahrenheit to 59.5 degrees Fahrenheit at a constant
pressure of 14.73 psia.

Business Day.  Any calendar Day that commercial banks in New York City are open
for business.

Bypass Gas.   Gas delivered by Producer or by a third party to the Plant Receipt
Points that is bypassed around the Processing Plant and is therefore not
processed.

Bypass Point.   A point at the Processing Plant where Gas is redirected to
bypass the Processing Plant.

Confidential Information.  As defined in Section 18.6(a).

Conflicting Dedication.  Any processing agreement or other commitment or
arrangement that would require Dedicated Gas to be processed other than at the
Processing Plant [and/or would require the resulting Plant Products to be
fractionated other than under this Agreement]2.

Contract Year.  Each of (i) the period from the Processing Effective Date to the
last Day of the Month in which the first anniversary of the Processing Effective
Date occurs and (ii) each period of twelve (12) Months thereafter.

CPI.  As defined in Section 5.1(b).

Cubic Foot.  The volume of Gas in one cubic foot of space at a standard pressure
and temperature base of 14.73 psia and 60 degrees Fahrenheit, respectively.

Day.  A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day. Daily shall have the correlative meaning.

Dedicated Gas.  All Gas that is attributable to any Dedicated Property
(including all Gas attributable to third parties that is produced from a well
located on such Dedicated Property) that Producer has the right to control and
deliver for processing and that is produced on or after the Processing Effective
Date with respect to such Dedicated Property, except for Gas being produced from
the wells identified in Exhibit D.

--------------------------------------------------------------------------------

2       To be deleted if fractionation services are not to be provided under
this Agreement.





2

--------------------------------------------------------------------------------

 

 

Dedicated Properties.  All Oil and Gas Interests now owned or hereafter acquired
by Producer and located wholly or partly within the Dedication Area or pooled,
unitized or communitized with Oil and Gas Interests located wholly or partly
within the Dedication Area, provided that Dedicated Properties shall not include
any Oil and Gas Interests that are unitized or pooled with the properties of
third parties that are not Dedicated Properties if Producer is not the operator
of such unit.

Dedication Area.  The Dedication Area set forth in Exhibit E.

[Delivery Fee.  As defined in Section 5.1(a)(iii).]

Delivery Point.  Each point identified in Exhibit A at which Residue Gas
allocated to Producer is delivered to a Downstream Pipeline by Processor, and
any additional delivery points that, from time to time after the Effective Date,
are added at the request of Producer (at Producer’s expense) to permit delivery
to Downstream Pipelines.

Design Recoveries.  As defined in Section 3.2(a).

Downstream Pipeline.   Any Gas pipeline or any facilities of any end-user or
local distribution company, in each case downstream of the Processing Plant,
into which Residue Gas allocated to Producer is delivered.

Effective Date.  As defined in the preamble of this Agreement.

Emissions Charges.  As defined in Section 10.4.

Ethane Nomination. As defined in Section 3.4(a).

Ethane Recovery Mode.  The operation of the Processing Plant in such a way as to
maximize the recovery and delivery of ethane from Producer Gas.

Ethane Rejection Mode. The operation of the Processing Plant in such a way as to
minimize the recovery and delivery of ethane from Producer Gas, subject to the
minimum ethane recovery rate required to meet the then-applicable Residue Gas
specifications of the Downstream Pipelines.

Fees.  Together, the Processing Fee, [the Delivery Fee],  [the Fractionation
Fee],  [the Marketing Fee] and [the Other Fee].

Firm Capacity.  The volume of Producer’s Gas delivered to the Receipt Points
that is entitled to Firm Service, as designated in Section 2.5, together with
any Increased Capacity that is added to the Firm Capacity in accordance with
Section 3.3.

Firm Service.  Services that are accorded the highest priority in the Processing
Plant with respect to capacity allocations, interruptions, or curtailments,
specifically including (i) the Services provided to Producer hereunder with
respect to Producer’s Firm Capacity and (ii) services to any Person for which
Processor is contractually obligated to give the highest priority.





3

--------------------------------------------------------------------------------

 

 

Force Majeure.  As defined in Section 14.2.

[Fractionated Products.  Finished liquid products fractionated from the
undifferentiated stream of Plant Products extracted in the Processing Plant,
including ethane, propane, isobutane, normal butane and natural gasoline.]

[Fractionation Fee.  As defined in Section 5.1(a)(ii).]

Fuel.  Gas and electric power used in the operation of the Processing Plant.

Gallon.  One U.S. gallon, which is equal to 231 cubic inches.

Gas.  Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.

Gas Quality Specifications.  As defined in Section 10.1.

[Gathering Agreement.  As defined in the recitals.]

[Gathering Receipt Point.  Each “Receipt Point” as defined in the Gathering
Agreement.]

Gross Heating Value.  The number of Btus produced by the complete combustion in
air, at a constant pressure, of one Cubic Foot of Gas when the products of
combustion are cooled to the initial temperature of the Gas and air and all
water formed by combustion is condensed to the liquid state.

Governmental Authority.  Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

Imbalance.  As defined in Section 9.3.

Increased Capacity.  As defined in Section 3.3.

Index Price.  For Gas produced from the Marcellus formation in West Virginia,
the “Midpoint Average” price published in Platt’s Gas Daily Price Guide for
“Columbia Gas/Appalachia”.  For Gas produced from the Utica formation in Ohio,
the “Midpoint Average” price published in Platt’s Gas Daily Price Guide for
“Texas Eastern M-2 Receipts”.  For other Gas production, an index price
determined by Producer and reasonably acceptable to Processor based on where
such Gas production is being sold, or, if no appropriate index is available, a
price based on a netback calculation determined by Producer and reasonably
acceptable to Processor.

Interruptible Gas.  Gas that is accorded the lowest priority in the Processing
Plant with respect to capacity allocations, interruptions, or curtailments.  In
accordance with Section 7.4,





4

--------------------------------------------------------------------------------

 

 

Interruptible Gas will be the first Gas removed from the Processing Plant in the
event of an interruption or curtailment.

Interruptible Gas Plant Receipt Points.  As defined in Section 6.3(a).

Lost and Unaccounted For Gas.  Gas received into the Processing Plant that is
released or lost through piping, equipment, operations, or measurement losses or
inaccuracies or that is vented, flared or lost in connection with the operation
of the Processing Plant.

Made Available for Delivery.  In connection with deliveries of Dedicated Gas
under this Agreement, Dedicated Gas that meets the Gas Quality Specifications
and is unable to be delivered to the applicable point as a result of Processor’s
failure to perform its obligations under this Agreement [or the Gathering
Agreement].

Maintenance.  As defined in Section 7.3.

[Marketing Fee.  As defined in Section 5.1(a)(iv).]

Mcf.  One thousand (1,000) Cubic Feet.

Measurement Facilities.  Any facility or equipment used to measure the volume of
Gas, which may include meter tubes, recording devices, communication equipment,
buildings and barriers.

Minimum Processing Volume Commitment.  With respect to each of the first ten
Contract Years, a volume of Dedicated Gas per Day, stated in MMcf, equal to 75%
of the nameplate processing capacity of the Processing Plant from time to time
(without taking into account any limitations to such processing capacity as a
result of Maintenance or Force Majeure). If there is any Increased Capacity
pursuant to Section 3.3, the Minimum Processing Volume Commitment will be
increased by a volume of Dedicated Gas per Day, stated in MMcf, equal to 75% of
such Increased Capacity with respect to the period from the date the Additional
Processing Facilities are first placed in service by Processor through the end
of the Contract Year in which such Additional Processing Facilities were placed
in service and with respect to each of the ten following Contract Years.

MMBtu.  One million (1,000,000) Btus.

MMcf.  One million (1,000,000) Cubic Feet.

Monitoring Services Provider.  As defined in Section 11.9(a).

Month.  A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month.  Monthly shall have the
correlative meaning.

[Net Sales Price.  A price per gallon of each individual Fractionated Product
exchanged for Plant Products allocated to Producer in accordance with this
Agreement, which shall be the weighted average net price per gallon received by
Processor for the total volume of each individual





5

--------------------------------------------------------------------------------

 

 

Fractionated Product sold to third parties who are not Affiliates of Processor
during the relevant Month at the Fractionation Plant.  To determine the Net
Sales Price, Processor shall deduct from the actual gross sales prices of such
Fractionated Products the out-of-pocket costs and expenses related to the
Services provided under this Agreement in respect of the fractionation,
transportation and sale of such Fractionated Products, including fuel, tank car
rentals, Taxes (excluding income taxes), offsite storage, and other costs and
expenses, in each case, paid to any Person on arm’s length terms (or, in the
case of Taxes, to a taxing authority pursuant to applicable law), to determine a
net price (FOB the Processing Plant or netted back to the Processing Plant, as
applicable) for such sale.]

Nomination.  As defined in Section 9.2.

Oil and Gas Interests.  Oil and gas leasehold interests and oil and gas mineral
fee interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

[Other Fee.  As defined in Section 5.1(a)(iv).]

Parties.  As defined in the preamble of this Agreement.

Party.  As defined in the preamble of this Agreement.

Person.  An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

Plant Delivery Point.  Each point at which Processor redelivers Residue Gas from
the Processing Plant to or for the account of customers, including the Delivery
Points.

Plant Products.  Propane, ethane, iso-butane, normal butane, iso-pentane, normal
pentane, hexanes plus, any other liquid hydrocarbon product except for a
liquefied methane product, or any mixtures thereof, and any incidental methane
and incidental ethane included in any Plant Products, which are separated,
extracted, recovered or condensed, and saved, from Gas processed in the
Processing Plant.

Plant Products Delivery Point.  [The point at or downstream of the Processing
Plant at which Plant Products are delivered to Producer] OR [The point
downstream of any de-ethanizer or fractionation plant at which Fractionated
Products are redelivered to Processor immediately prior to such Fractionated
Products being delivered to the purchaser thereof]3.

Plant Receipt Point.  Each point where Gas first enters the Processing Plant,
including the Receipt Points.

Plant Site.   As defined in Section 3.2(c).

--------------------------------------------------------------------------------

3       The appropriate definition will depend upon whether or not fractionation
services are to be provided under this Agreement.





6

--------------------------------------------------------------------------------

 

 

Processing Effective Date.  The date on which the Processing Plant has been
constructed and made operational and is capable of operating at the design
capacity and Design Recoveries specified in Section 3.2(a).

Processing Fee.  As defined in Section 5.1(a)(i).

Processing Plant. The Gas processing facilities to be installed and constructed
by Processor at the Plant Site, including, to the extent installed, cryogenic,
refrigeration and chilling equipment, absorption vessels, product separation and
fractionation vessels, product storage vessels, associated condensing, heating,
compressing, pumping, conveying, dehydration and other equipment,
instrumentation, and recompression and refrigeration compression facilities, and
all related structures; the Residue Gas pipelines to the Plant Delivery Points
and the associated interconnections; and all easements, rights-of-way, and other
property rights on which any of the foregoing facilities are located; in each
case wherever located.

Processor.  As defined in the preamble of this Agreement.

Producer.  As defined in the preamble of this Agreement.

Producer Gas.  Dedicated Gas delivered to the Receipt Points pursuant to this
Agreement.

Producer Plant Products.  That portion of the Plant Products allocated to the
Producer in accordance with Section 6.4.

Producer Residue Gas.  Residue Gas allocated to Producer under this Agreement.

Producer’s GHG Emissions.  As defined in Section 10.4.

psia.  Pounds per square inch, absolute.

psig.  Pounds per square inch, gauge.

Receipt Point.  The inlet flange of Processor’s facilities at each point at the
Processing Plant where Producer[, Processor (in its capacity as Gatherer under
the Gathering Agreement)] or a third party gathering Producer’s Gas delivers
Producer’s Gas to the Processing Plant.

Remote Monitoring Data.  As defined in Section 11.9(a).

Required Processing Effective Date.  As defined in Section 3.2(d).

Residue Gas.   That portion of the Gas delivered to the Plant Receipt Points
that remains after processing at the Processing Plant (if processed) and after
Fuel and Lost and Unaccounted For Gas, including Bypass Gas.

Services.  As defined in Section 3.1.

Shortfall Period.  As defined in Section 2.5.





7

--------------------------------------------------------------------------------

 

 

Taxes.  All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of Gas, or upon the Services, including
gathering, transportation, handling, transmission, compression, processing,
treating, conditioning, distribution, sale, use, receipt, delivery or redelivery
of Gas, Residue Gas or Plant Products, including, without limitation, gross
receipts taxes, and including all of the foregoing now existing or in the future
imposed or promulgated.

Theoretical Gallons.  The number of Gallons of Plant Products in Gas at any
particular point determined by Processor using generally-accepted industry
standards utilizing chromatograph analysis taken on Gas samples from the
relevant point.

Thermal Content.  For Gas, the product of (i) a volume of Gas in Cubic Feet and
(ii) the Gross Heating Value of such Gas, as expressed in MMBtus.  For [any
Plant Product] OR [Plant Products], the product of (i) a volume of [such Plant
Product] OR [the Plant Products] in Gallons and (ii) the Gross Heating Value per
Gallon determined in accordance with the GPA 2145-09 Table of Physical
Properties for Hydrocarbons and GPA 8173 Method for Converting Mass of Natural
Gas Liquids and Vapors to Equivalent Liquid Volumes, in each case as revised
from time to time.

Third Party Gas.  Gas produced by Persons other than Producer and not considered
Dedicated Gas hereunder.

Water Services Agreement.  That certain water services agreement dated [_______]
made by and between Producer and Processor.

ARTICLE 2

PRODUCER COMMITMENTS

Section 2.1      Producer’s Dedication.  Subject to Section 2.2 through Section
2.4, (a) Producer exclusively dedicates and commits to deliver to Processor, as
and when produced, all Dedicated Gas, up to the amount of Producer’s
then-current Firm Capacity, for processing under this Agreement[, including the
fractionation and marketing of the Plant Products extracted from such Dedicated
Gas,] and (b) Producer agrees not to deliver any Dedicated Gas to any processing
plant other than the Processing Plant.

Section 2.2     Conflicting Dedications.  Producer shall have the right to
comply with each of the Conflicting Dedications set forth in Exhibit B hereto
and any other Conflicting Dedication entered into by a non-Affiliated
predecessor in interest to Producer to which any Dedicated Property acquired by
Producer after the Effective Date is subject as of the date of acquisition
thereof (other than any Conflicting Dedication entered into by such
predecessor-in-interest at the direction of Producer or any of its Affiliates in
connection with such acquisition, but subject to the remainder of this Section
2.2), whether such Conflicting Dedication is documented in an agreement binding
upon such predecessor-in-interest that is assigned to and/or assumed by Producer
(fully or partially) and/or in a new agreement binding upon Producer that
replaces (fully or partially) the agreement binding upon such
predecessor-in-interest, as long as neither the scope nor term of the
Conflicting Dedication are extended beyond that applicable to such predecessor-





8

--------------------------------------------------------------------------------

 

 

in-interest at the time of the acquisition; provided, however, that Producer
shall have the right to comply with Conflicting Dedications only until the first
Day of the Month following the termination of such Conflicting Dedication and
shall not take any voluntary action (including the exercise of any right to
extend) to extend the term of such Conflicting Dedication beyond the minimum
term provided for in the document evidencing such Conflicting
Dedication.  Producer represents that, except as set forth in Exhibit B,
Dedicated Gas is not as of the Effective Date subject to any Conflicting
Dedication. If Dedicated Gas produced from a well on a well pad is subject to a
Conflicting Dedication that Producer has the right to comply with under this
Section 2.2, Producer has the right, in complying with such Conflicting
Dedication, to deliver all Dedicated Gas from such well pad in accordance with
the Conflicting Dedication, even if all wells on such well pad are not subject
to such Conflicting Dedication.

Section 2.3      Producer’s Reservations.  Producer reserves the following
rights with respect to Dedicated Gas for itself and for the operator of the
relevant Dedicated Properties:  (a) to operate wells producing Dedicated Gas as
a reasonably prudent operator in its sole discretion, including the right, but
never the obligation, to drill new wells, to repair and rework old wells, to
renew or extend, in whole or in part, any Oil and Gas Interest covering any of
the Dedicated Properties, and to cease production from or abandon any well or
surrender any such Oil and Gas Interest, in whole or in part, when no longer
deemed by Producer to be capable of producing Gas in paying quantities under
normal methods of operation; (b) to use Dedicated Gas for operations (including
reservoir pressure maintenance and drilling or fractionation fuel); (c) to
deliver or furnish to Producer’s lessors and holders of other existing similar
burdens on production such Gas and other production as is required to satisfy
the terms of the applicable leases or other applicable instruments; and (d) to
pool, communitize, or unitize Producer’s Oil and Gas Interests with respect to
Dedicated Gas, provided that the Producer’s share of Gas produced from such
pooled, communitized, or unitized Oil and Gas Interests shall be committed and
dedicated to this Agreement.

Section 2.4     Covenant Running with the Land.  The dedication and commitment
made by Producer under this Article 2 is a covenant running with the land. For
the avoidance of doubt and in addition to that which is provided in Section
18.4, in the event Producer sells, transfers, conveys, assigns, grants, or
otherwise disposes of any or all of its interest in the Dedicated Properties,
then any such sale, transfer, conveyance, assignment, grant, or other
disposition shall be expressly subject to this Agreement and any instrument of
conveyance shall so state.  Notwithstanding the foregoing, Producer shall be
permitted to sell, transfer, convey, assign, grant, or otherwise dispose of
Dedicated Properties free of the dedication hereunder in a sale or other
disposition in which a number of net acres of Dedicated Properties that, when
added to the total of net acres of Dedicated Properties theretofore and, where
applicable, simultaneously disposed of free of dedication hereunder pursuant to
this Section 2.4, does not exceed the aggregate number of net acres of Dedicated
Properties acquired by Producer after the Effective Date, including in a
transaction in which Dedicated Properties are exchanged for other properties
located in the Dedication Area that would be subject to dedication hereunder. At
the request of Processor, the Parties shall execute and record an amendment to
the memorandum of this Agreement previously entered into, as provided in Section
18.16, to reflect additions to the Dedicated Properties.

Section 2.5      Firm Capacity.  As of the Processing Effective Date, Producer
shall have Firm Capacity of [____] MMcf per Day.  If, during any period of six
(6) consecutive Months at





9

--------------------------------------------------------------------------------

 

 

any time after the Processing Effective Date, Producer fails to deliver to the
Receipt Points, on average during such six (6) Month period (the “Shortfall
Period”), a volume of Producer Gas per Day equal to at least [75]% of Producer’s
then-effective Firm Capacity, then Producer’s Firm Capacity shall be reduced by
the amount by which Producer’s Firm Capacity exceeds the volume per Day, on
average in the relevant Shortfall Period, of Producer Gas delivered to the
Receipt Points.  Such reduction shall remain effective for the remainder of the
term of this Agreement, subject to any subsequent reductions pursuant to this
Section 2.6. [Notwithstanding the foregoing provisions of this Section 2.5, the
Firm Capacity of Producer shall not be reduced pursuant to this Section 2.5 to
the extent that such reduction would cause the Firm Capacity of Producer to fall
below (i) [125]% of the Minimum Processing Volume Commitment applicable from
time to time, if any or (ii) if no Minimum Processing Volume Commitment is
applicable at the relevant time, [110]% of average Daily deliveries of Producer
Gas delivered hereunder during the applicable Shortfall Period.]

ARTICLE 3

SERVICES

Section 3.1      Processor Service Commitment.  Subject to and in accordance
with the terms and conditions of this Agreement, Processor commits to providing
the following services (collectively, the “Services”) to Producer, commencing on
the Processing Effective Date:

(a)        receive, or cause to be received, from or for the account of
Producer, at the Receipt Points, all Dedicated Gas tendered by Producer;

(b)        either process such Dedicated Gas at the Processing Plant or, as
permitted by Section 7.6 or Section 10.2, bypass such Dedicated Gas around the
Processing Plant and, in either case, redeliver Residue Gas to Producer, or for
Producer’s account, at the Delivery Points nominated by Producer in accordance
with Section 9.2;

(c)        [deliver to Producer the Plant Products at the Plant Products
Delivery Point] OR [exchange the unfractionated Plant Products available at the
tailgate of the Processing Plant for Fractionated Products allocated to Producer
at the Plant Products Delivery Point in accordance with Section 3.5; and]4

(d)        [market such Fractionated Products for the account of Producer,
deliver Fractionated Products exchanged in accordance with paragraph (c) above
to the purchaser thereof at the Plant Products Delivery Point, and pay Producer
the net sales proceeds of such Fractionated Products, in each case in accordance
with Section 3.5].

Section 3.2      Processing Plant.  Processor hereby agrees as follows with
respect to the Processing Plant.

(a)        Processor shall design, engineer, procure, construct and install the
Processing Plant, or shall procure the same, and shall use commercially
reasonable efforts to construct and install the Processing Plant as soon as is
practicable under the circumstances that,

--------------------------------------------------------------------------------

4       The appropriate description will depend upon whether or not
fractionation services are to be provided under this Agreement.





10

--------------------------------------------------------------------------------

 

 

from time to time, may exist.  After the Processing Effective Date, the
Processing Plant will have processing capacity of at least [____] MMcf per day
with design recoveries (“Design Recoveries”) as follows:

 

 

 

 

 

 

Design Plant Recovery

    

When Operating in
Ethane Rejection Mode

    

When Operating in
Ethane Recovery Mode

 

Helium

 


0.0

%  


0.0

%

CO2 - Carbon Dioxide

 


0.0

%  


0.0

%

N2    - Nitrogen

 


0.0

%  


0.0

%

H2S  - Hydrogen Sulfide

 


0.0

%  


0.0

%

C1    - Methane

 


0.0

%  


0.0

%

C2    - Ethane

 


2.0

%  


85.0

%

C3    - Propane

 


90.0

%  


98.0

%

IC4   - Isobutane

 


98.0

%  


99.5

%

NC4  - Normal Butane

 


99.5

%  


99.8

%

C5+  - Natural Gasoline

 


99.9

%  


99.9

%

 

(b)        The Processing Plant shall include the installation, at Processor’s
cost, of a residue gas pipeline for redelivery of the Residue Gas to the
Delivery Points set forth on Exhibit A attached hereto.

(c)        The Processing Plant will be constructed at a site to be determined
by Processor that is reasonably acceptable to Producer (the “Plant Site”).  The
Plant Site may be acquired in fee or under a site lease or other form of
interest as is reasonably acceptable to Processor.  The Plant Site will reserve
in favor of Producer, for the use of Producer and its contractors [(including
the Gatherer under the Gathering Agreement)] and their respective successors and
assigns, appropriate fee parcels, easements or other surface and underground
rights sufficient for Producer and such contractors to construct, locate, and
operate the inlet facilities required for the delivery of Producer’s Gas to the
Processing Plant at the Receipt Points, including, but not limited to, inlet
slug catchers, pig receivers, and compression facilities.

(d)        If the Processing Effective Date has not occurred by the end of
twenty-one (21) months after the Effective Date (the “Required Processing
Effective Date”), and such delay is not due to Force Majeure, then after the
Processing Effective Date occurs, Processor will not charge Producer any of the
Fees for a number of Days equal to the number of Days following the Required
Processing Effective Date until the Processing Effective Date, but only with
respect to those volumes of Producer’s Gas up to its Firm Capacity that were not
processed at the Processing Plant as Interruptible Gas during such delay
period.  The remedy described above shall be Producer’s sole and exclusive
remedy for any such delay.

Section 3.3      Expansion of Processing Plant.  If Producer determines at any
time or from time to time that it requires capacity at the Processing Plant in
excess of its then-existing Firm Capacity (“Increased Capacity”), Producer will
provide written notice to Processor of its Increased Capacity requirements at
least eighteen (18) months in advance.  Producer shall reasonably demonstrate to
Processor Producer’s drilling plans to support the amount of Increased
Capacity.  If Processor desires to provide such Increased Capacity on the terms
and conditions set forth in this Agreement, Processor will notify Producer that
it will so provide such Increased





11

--------------------------------------------------------------------------------

 

 

Capacity on or before the 60th Day after Producer’s notice of such Increased
Capacity, and Processor will design the expanded or new processing facilities at
the Processing Plant (“Additional Processing Facilities”) to meet Producer’s
Increased Capacity requirements.  Following the completion of the Additional
Processing Facilities, Producer will have Firm Capacity in respect of the
Increased Capacity in such Additional Processing Facilities so requested by
Producer pursuant to this Section 3.3.  If Processor does not notify Producer,
on or before the 60th Day after Producer’s notice to Processor of Producer’s
Increased Capacity requirements, that Processor will provide such Increased
Capacity on the terms and conditions set forth in this Agreement, Dedicated Gas
up to a Daily volume equal to such Increased Capacity shall be released from
Producer’s commitments under Article 2, and Producer shall be free to commit and
deliver such volume of Dedicated Gas to a third party for processing,
fractionation, and marketing. If the Additional Processing Facilities are not
completed by the end of eighteen (18) months after the notice provided by
Producer of its Increased Capacity Requirements, and such delay is not due to
Force Majeure, then after the Additional Processing Facilities are completed,
Processor will not charge Producer any of the Fees for a number of Days equal to
the number of Days of such delay, but only with respect to those volumes of
Producer’s Gas up to its Firm Capacity that were not processed at the Processing
Plant as Interruptible Gas during such delay period.  The remedy described above
shall be Producer’s sole and exclusive remedy for any such delay.

Section 3.4      Ethane Nomination.  From the Processing Effective Date:

(a)        At least one (1) Business Day prior to the date on which any ethane
pipeline or other receiving transporter or purchaser requires monthly
nominations to be submitted in respect of a Month, Producer shall provide
written notice to Processor (each, an “Ethane Nomination”), which shall either
(x) direct Processor to operate the Processing Plant in Ethane Recovery Mode
during such Month or (y) direct Processor to operate the Processing Plant in
Ethane Rejection Mode during such Month.

(b)        If Producer fails to deliver an Ethane Nomination within the time
required, Producer shall be deemed to have delivered an Ethane Nomination
directing Processor to operate the Processing Plant in Ethane Rejection Mode.

(c)        Despite an Ethane Nomination directing Processor to operate the
Processing Plant in Ethane Recovery Mode, Processor may instead continue to
operate the Processing Plant in Ethane Rejection Mode and deliver to Producer
the volume of ethane that would have been allocable to Producer had the
Processing Plant been operated in Ethane Recovery Mode.  Such ethane shall be
delivered by Processor from other sources or supplies of ethane in lieu of
recovering the ethane from Producer’s Gas.  In the case where an Ethane
Nomination requires Ethane Recovery Mode and Processor continues to operate in
Ethane Rejection Mode, during such period Producer shall be allocated Plant
Products (other than ethane) on the basis of the Design Recoveries for operating
in Ethane Recovery Mode, and the allocation of Residue Gas to Producer shall be
determined taking into account the Thermal Content resulting from the
application of such Design Recoveries.





12

--------------------------------------------------------------------------------

 

 

Section 3.5      [Exchange and Marketing of Fractionated Plant Products.]

(a)        [Subject to and in accordance with the terms and conditions of this
Agreement, commencing on the Processing Effective Date, Processor (i) shall
exchange all Plant Products allocated to Producer in accordance with Article 6
for Fractionated Products based on the volume and composition of Plant Products
allocated to Producer in accordance with Article 6, (ii) shall market, as
Producer’s agent, such Fractionated Products in accordance with the terms of
this Section 3.5, and (iii) shall pay Producer, in respect of each Month, one
hundred percent (100%) of the Net Sales Price for such Fractionated Products
multiplied by the number of Gallons of Fractionated Products sold during such
Month.  Producer hereby designates Processor as its agent for the purpose of
marketing, selling and transporting for sale the Fractionated Products.

(b)        If for any reason at any time Processor is unable to fully exchange
Fractionated Products for all the Plant Products allocated to Producer in
accordance with Article 6, then any products delivered at the Plant Products
Delivery Point that do not constitute Fractionated Products will be marketed and
sold in accordance with this Agreement and consistent with the provisions
governing the marketing and sale of Fractionated Products; provided that,
Processor shall use commercially reasonable efforts, taking into account the
additional costs of storing, transporting and/or fractionating such other
products and the then-current differential between market prices of the
individual components thereof and the sale of such products as a mixed stream of
natural gas liquids, to utilize substitute means of fractionating the Plant
Products allocated to Producer for the ultimate sale of components thereof or
store any such other products exchanged therefor until fractionation is
possible.]

ARTICLE 4

TERM

Section 4.1      Term.  This Agreement shall become effective on the Effective
Date and, unless terminated earlier by mutual agreement of the Parties, shall
continue in effect until the twentieth (20th) anniversary of the Effective Date
and from year to year thereafter (with the initial term of this Agreement deemed
extended for each of any such additional year) until such time as this Agreement
is terminated, effective upon an anniversary of the Effective Date, by notice
from either Party to the other Party on or before the one hundred eightieth
(180th) Day prior to such anniversary.

ARTICLE 5

FEES AND CONSIDERATION

Section 5.1      Fees.

(a)        Subject to the other provisions of this Agreement, including Section
5.1(d), and commencing on the Processing Effective Date, Producer shall pay
Processor in respect of each Month (or partial Month) from and after the
Processing Effective Date in accordance with the terms of this Agreement, for
all Services provided by Processor under this Agreement during such period, an
amount equal to the sum of the following:

(i)         The product of (A) the aggregate volume of Gas, stated in Mcf,
received by Processor from Producer or for Producer’s account at each Receipt
Point





13

--------------------------------------------------------------------------------

 

 

during such period (excluding Bypass Gas) multiplied by (B) $[____] (as may be
increased or decreased in accordance with Section 5.1(b), the “Processing Fee”);

(ii)       [The product of (A) the aggregate volume of Producer Plant Products,
stated in Gallons, allocated to Producer under this Agreement with respect to
such period multiplied by (B) $[____] (as may be increased or decreased in
accordance with Section 5.1(b), the “Fractionation Fee”);]

(iii)      [The product of (A) the aggregate volume of Producer Plant Products,
stated in Gallons, allocated to Producer under this Agreement with respect to
such period multiplied by (B) $[____] (as may be increased or decreased in
accordance with Section 5.1(b), the “Delivery Fee”);]

(iv)       [The product of (A) the aggregate volume of Producer Plant Products,
stated in Gallons, sold by Processor on behalf of Producer under this Agreement
during such period multiplied by (B) $[____] (as may be increased or decreased
in accordance with Section 5.1(b), the “Marketing Fee”); and]

(v)        [________________] (as may be increased or decreased in accordance
with Section 5.1(b), the “Other Fee”).

(b)        After each of the first five (5) Contract Years, one hundred percent
(100%), and after the sixth (6th) Contract Year and each Contract Year
thereafter, fifty-five percent (55%), of each of the Fees shall be adjusted up
or down on an annual basis in proportion to the percentage change, from the
preceding year, in the All Items Consumer Price Index for All Urban Consumers
(CPI-U) for the U.S. City Average, 1982-84 = 100, as published by the United
States Department of Labor, Bureau of Labor Statistics (“CPI”). Such adjustment
shall be made effective upon the first Day of the relevant Contract Year, and
shall reflect the percentage change in the CPI as it existed for June of the
preceding Contract Year from the CPI for the second immediately preceding June;
provided, however, that the Fees shall never be less than the initial fees
stated in Section 5.1(a); nor shall any Fees be increased or decreased by more
than 3% in any given Contract Year.

(c)        Subject to the other provisions of this Agreement, including Section
5.1(d), Producer shall pay Processor the actual cost of electricity used as Fuel
and allocated to Producer in accordance with Section 6.2.

(d)        Notwithstanding the foregoing provisions of this Section 5.1,
 regardless of whether Producer utilize any portion of its Firm Capacity, with
respect to any Contract Year in which there is a Minimum Processing Volume
Commitment, Producer shall pay to Processor, on or before the 30th Day after
receipt of Processor’s invoice therefor (which shall be delivered not more than
sixty (60) Days after the end of the relevant Contract Year), an amount equal to
the excess, if any, of:

(i)         the sum of (A) the Minimum Processing Volume Commitment for such
Contract Year multiplied by the Processing Fee for such Contract Year[, plus (B)
the sum of the Fractionation Fee, the Delivery Fee, the Marketing Fee and the
Other Fee that Processor would earn on the volumes of Plant Products extracted
from the Minimum





14

--------------------------------------------------------------------------------

 

 

Processing Volume Commitment for such Contract Year, based on the Design
Recoveries] over

(ii)       the sum of (X) the aggregate amount of Fees paid with respect such
Contract Year and (Y) the sum of (1) the product of the Processing Fee in effect
for such Contract Year multiplied by the aggregate of the volumes of Dedicated
Gas, stated in Mcf, Made Available for Delivery by Producer at each Receipt
Point during such Contract Year[, plus (2) the Fractionation Fee, the Delivery
Fee, the Marketing Fee and the Other Fee that Processor would have earned on the
volumes of Plant Products extracted from the volumes of Dedicated Gas so Made
Available for Delivery, based on Design Recoveries].

ARTICLE 6

ALLOCATIONS

The allocations set forth in this Article 6 shall be made by Processor on a
Monthly basis.

Section 6.1      Allocation of Lost and Unaccounted For Gas.

(a)        Total Lost and Unaccounted For Gas with respect to the Processing
Plant in respect of each Month shall be determined by subtracting from the total
Thermal Content of Gas received at all Plant Receipt Points during such Month
the sum of (i) the Thermal Content of Residue Gas actually delivered to all
Plant Delivery Points during such Month, (ii) the Thermal Content of Plant
Products actually delivered to the Plant Products Delivery Point during such
Month, and (iii) the Thermal Content of Gas used for Fuel at the Processing
Plant, if any, during such Month.

(b)        Thermal Content of Lost and Unaccounted For Gas shall be allocated to
each Plant Receipt Point on a pro rata basis, based upon a fraction, the
numerator of which is the total Thermal Content of Gas measured at such Plant
Receipt Point during the relevant Month (less all Bypass Gas attributable to
such Plant Receipt Point), and the denominator of which is the total Thermal
Content of Gas measured at all Plant Receipt Points (less the total of all
Bypass Gas) during such Month.

(c)        [Thermal Content of Lost and Unaccounted For Gas that has been
allocated to a Receipt Point in accordance with paragraph (b) above shall be
allocated to each Gathering Receipt Point on a pro rata basis, based on a
fraction, the numerator of which is the total Thermal Content of Gas measured at
such Gathering Receipt Point during the relevant Month, and the denominator of
which is the total Thermal Content of Gas measured at all Gathering Receipt
Points during such Month.]

Section 6.2      Allocation of Fuel.

(a)        Total Fuel shall be determined based on actual measurements of Fuel
consumption.

(b)        Fuel (including Gas used as Fuel and the cost of electricity used as
Fuel) shall be allocated to each Plant Receipt Point on a pro rata basis, based
upon a fraction, the numerator of which is the total volume of Gas (in Mcf)
measured at such Plant Receipt Point





15

--------------------------------------------------------------------------------

 

 

during the relevant Month (less all Bypass Gas attributable to such Plant
Receipt Point), and the denominator of which is the total volume of Gas (in Mcf)
measured at all Plant Receipt Points (less the total of all Bypass Gas) during
such Month.

(c)        [Fuel that has been allocated to a Receipt Point in accordance with
paragraph (b) above shall be allocated to each Gathering Receipt Point on a pro
rata basis, based on a fraction, the numerator of which is the total volume of
Gas (in Mcf) measured at such Gathering Receipt Point during the relevant Month,
and the denominator of which is the total volume of Gas (in Mcf) measured at all
Gathering Receipt Points during such Month.]

Section 6.3      Allocation of Bypass Gas.  Thermal Content of Bypass Gas
bypassed at any Bypass Point during a Month shall be allocated to each Plant
Receipt Point upstream of the relevant Bypass Point as follows:

(a)        First, by allocation on a pro rata basis among all Plant Receipt
Points (upstream of the relevant Bypass Point) at which Interruptible Gas was
delivered (together, the “Interruptible Gas Plant Receipt Points”) during the
relevant Month (based on a fraction, the numerator of which is the Thermal
Content of Gas received at the relevant Interruptible Gas Plant Receipt Point
during the relevant Month, and the denominator of which is the Thermal Content
of all Gas delivered at all Interruptible Gas Plant Receipt Points during such
Month), to a maximum amount (in Thermal Content) for each such Interruptible Gas
Receipt Point equal to the Thermal Content of the total Interruptible Gas
received at such Interruptible Gas Plant Receipt Point during such Month.

(b)        Secondly, to the extent of any remaining Bypass Gas after the
allocation set forth in paragraph (a) above, on a pro rata basis among all Plant
Receipt Points (upstream of the relevant Bypass Point) at which any Gas was
delivered during the relevant Month (based on a fraction, the numerator of which
is the Thermal Content of Gas received at the relevant Plant Receipt Point
during the relevant Month, and the denominator of which is the Thermal Content
of all Gas delivered at all Plant Receipt Points upstream of the relevant Bypass
Point during such Month), to a maximum amount (in Thermal Content) for each such
Plant Receipt Point equal to the total Thermal Content of all Gas entitled to
Firm Service that was received at such Plant Receipt Point during such Month.

(c)        [Thermal Content of Bypass Gas that has been allocated to a Receipt
Point in accordance with paragraphs (a) and (b) above shall be allocated to each
Gathering Receipt Point on a pro rata basis, based on a fraction, the numerator
of which is the Thermal Content of Gas measured at such Gathering Receipt Point
during the relevant Month, and the denominator of which is the total Thermal
Content of Gas measured at all Gathering Receipt Points during such Month.]

Section 6.4      Allocation of Plant Products.

(a)        The volume (in Gallons) of [each Plant Product] OR [the Plant
Products]5 at the Plant Products Delivery Point shall be allocated to each Plant
Receipt Point on a pro rata basis, based on a fraction, the numerator of which
is the Theoretical Gallons of the [relevant Plant

--------------------------------------------------------------------------------

5       The appropriate wording will depend on whether Processor is to provide
fractionation services under this Agreement.





16

--------------------------------------------------------------------------------

 

 

Product] OR [Plant Products] contained in the Gas received at such Plant Receipt
Point during the relevant Month (such Gas measurement being calculated minus any
Bypass Gas, Fuel and Lost and Unaccounted For Gas allocated to such Plant
Receipt Point in accordance with this Agreement), and the denominator of which
is the Theoretical Gallons of the [relevant Plant Product] OR [Plant Products]
contained in the Gas received at all Plant Receipt Points during such Month
(such Gas measurement being calculated minus any Bypass Gas, Fuel and Lost and
Unaccounted For Gas allocated to such Plant Receipt Point in accordance with
this Agreement).

(b)        [The volume (in Gallons) of [each Plant Product] OR [the Plant
Products] that has been allocated to a Receipt Point in accordance with
paragraph (a) above shall be allocated to each Gathering Receipt Point on a pro
rata basis, based on a fraction, the numerator of which is the Theoretical
Gallons of the [relevant Plant Product] OR [Plant Products] contained in the Gas
measured at such Gathering Receipt Point during the relevant Month (less the
volume of fuel and lost and unaccounted for Gas allocated to such Gathering
Receipt Point in accordance with the Gathering Agreement in respect of such
Month), and the denominator of which is the Theoretical Gallons of the [relevant
Plant Product] OR [Plant Products] contained in the Gas measured at all
Gathering Receipt Points during the relevant Month (less the volume of all fuel
and lost and unaccounted for Gas allocated to all Gathering Receipt Points in
accordance with the Gathering Agreement).]

Section 6.5      Allocation of Residue Gas.

(a)        Thermal Content of Residue Gas available for redelivery at the
Delivery Points shall be allocated to each Plant Receipt Point on a pro rata
basis, based on a fraction, the numerator of which is the Thermal Content of the
Gas received at such Plant Receipt Point during the relevant Month (less the
Thermal Content of the Bypass Gas, Plant Products, Fuel and Lost and Unaccounted
For Gas allocated to such Plant Receipt Point in accordance with this
Agreement), and the denominator of which is the Thermal Content of all Gas
delivered at all Plant Receipt Points during such Month (less the Thermal
Content of all Bypass Gas, Plant Products, Fuel and Lost and Unaccounted For Gas
in respect of such Month).

(b)        [Thermal Content of Residue Gas that has been allocated to a Receipt
Point in accordance with paragraph (a) above shall be allocated to each
Gathering Receipt Point on a pro rata basis, based on a fraction, the numerator
of which is the Thermal Content of Gas measured at such Gathering Receipt Point
during the relevant Month (less the Thermal Content of fuel and lost and
unaccounted for Gas allocated to such Gathering Receipt Point in accordance with
the Gathering Agreement in respect of such Month), and the denominator of which
is the total Thermal Content of Gas measured at all Gathering Receipt Points
during such Month (less the Thermal Content of all fuel and lost and unaccounted
for Gas allocated to all Gathering Receipt Points in accordance with the
Gathering Agreement).]

Section 6.6      [Gathering System Measurement Information].   [Producer shall
direct the gatherer under the Gathering Agreement to provide to Processor such
measurement and allocation information as Processor may request to permit
Processor to allocate Lost and Unaccounted For Gas, Fuel, Residue Gas, Bypass
Gas and Plant Products to the Gathering Receipt Points in accordance with this
Section 6.6.]





17

--------------------------------------------------------------------------------

 

 

ARTICLE 7

CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES

Section 7.1      Processing Rights.  Producer shall cause the Producer Gas
delivered to the Processing Plant not to have been, before delivery, processed
for the extraction of Plant Products and other valuable components.  Nothing in
this Section 7.1 shall limit the right of Producer or any other Person to
dehydrate Gas or to treat Gas for the removal of carbon dioxide or hydrogen
sulfide.

Section 7.2     Operational Control of Processor’s Facilities.  Processor shall
design, construct, own, operate, and maintain the Processing Plant at its sole
cost and risk.  Processor shall be entitled to full and complete operational
control of its facilities and shall be entitled to schedule deliveries and to
operate and reconfigure its facilities in a manner consistent with its
obligations under this Agreement.

Section 7.3     Maintenance.  Processor shall be entitled, without liability, to
interrupt its performance hereunder to perform necessary or desirable
inspections, pigging, maintenance, testing, alterations, modifications,
expansions, connections, repairs or replacements to its facilities as Processor
deems necessary (“Maintenance”), with reasonable notice provided to Producer,
except in cases of emergency where such notice is impracticable or in cases
where the operations of Producer will not be affected.  Before the beginning of
each calendar year, Processor shall provide Producer in writing with a projected
schedule of the Maintenance to be performed during the year and the anticipated
date of such Maintenance.  On or before the 10th Day before the end of each
Month, Processor shall provide Producer with its projected maintenance schedule
for the following Month.

Section 7.4     Firm Capacity; Capacity Allocations at the Processing
Plant.  Subject to the capacity allocations set forth in this Section 7.4,
Processor has the right to contract with other Persons for the processing of
Third Party Gas at the Processing Plant, including by providing such Persons
with Firm Service[, so long as the aggregate amount of Producer’s Firm Capacity
and all Third Party Gas entitled to Firm Service does not, together, exceed the
total processing capacity of the Processing Plant].  If the processing capacity
at the Processing Plant is limited at any particular time, including for reasons
of Maintenance or Force Majeure, then Processor shall interrupt or curtail
receipts of Gas in accordance with the following:

(a)        First, Processor shall curtail all Interruptible Gas prior to
curtailing Gas that is entitled to Firm Service.

(b)        Second, if additional curtailments are required beyond Section 7.4(a)
above, Processor shall curtail Gas that is entitled to Firm Service.  In the
event Processor curtails some, but not all such Gas on a particular Day,
Processor shall allocate the capacity of the Processing Plant on a pro rata
basis based upon the average of the Producer’s and the other Firm Service
producers’ confirmed nominations for the previous fourteen (14) Day period (in
respect of their Firm Service entitlements) prior to the event causing the
curtailment.

Section 7.5      Arrangements After Redelivery.  It shall be Producer’s
obligation to make any required arrangements with other parties for delivery of
Producer’s Gas to the Receipt Points and removal of Residue Gas following
delivery by Processor at the Delivery Points.





18

--------------------------------------------------------------------------------

 

 

Section 7.6      Bypass Gas.  Subject always to Section 7.4, during any period
when (i) all or any portion of the Processing Plant is shut down because of
mechanical failure, Maintenance, operating conditions outside of the design
parameters of the Processing Plant, or Force Majeure, (ii) Producer’s Gas Made
Available for Delivery, together with Third Party Gas delivered to the
Processing Plant, exceeds the capacity of the Processing Plant, or (iii)
Processor determines reasonably and in good faith that the operation of all or
any portion of the Processing Plant will cause injury or harm to Persons or
property or to the integrity of the Processing Plant, Processor may, if the
relevant Downstream Pipelines are willing to take unprocessed Gas, elect to
bypass Producer’s Gas around the Processing Plant, in which case such Producer’s
Gas shall be Bypass Gas in respect of which Processor’s obligations under
Section 10.3 will not apply.

ARTICLE 8

PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS

Section 8.1      Pressure at Receipt Points.  Producer shall deliver or shall
cause to be delivered Producer’s Gas hereunder at a pressure sufficient to enter
the Processing Plant at the Receipt Points at a pressure not less than 950
psig.  In the event that Producer’s Gas is delivered at the Receipt Points at a
pressure less than 950 psig, Processor will operate the Processing Plant and
process Producer’s Gas in each case to the extent commercially practicable and
reasonable under the circumstances and taking into account the impact that such
lower pressure may have on the operation of the Processing Plant, and Producer
agrees to be responsible for, and to defend, indemnify, release, and hold
Processor and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees harmless from and against, all claims
and losses of whatever kind and nature resulting from such low pressure Gas.

Section 8.2      Pressure at Delivery Points.  Processor shall redeliver
Producer’s Residue Gas within the pressure parameters required by the Downstream
Pipelines; provided, however, Processor shall have no obligation to compress
Residue Gas to a pressure exceeding 1,200 psig.

ARTICLE 9

NOMINATION AND BALANCING

Section 9.1      Processor Notifications.  On or before the fifth (5th) Day
prior to the end of each Month, Processor shall provide written notice to
Producer of Processor’s good faith estimate of any capacity allocations or
curtailments for the Processing Plant, if any, that, based on then currently
available information, Processor anticipates will be required or necessary
during the next Month, including as a result of any Maintenance.  Processor
shall use all reasonable efforts to provide 48 hours’ advance notice of any
actual event requiring allocation or curtailment, including Maintenance.

Section 9.2      Nominations.  Scheduling of receipts and deliveries of gas
between the Receipt Point and Delivery Points shall be in accordance with
Processor’s reasonable nomination and scheduling procedures and the nomination
and scheduling procedures and imbalance tolerance levels of the downstream
transporters.  No later than two (2) Business Days prior to the end of each
Month, Producer shall notify Processor of the quantity of gas in MMBtu Producer
expects to make available and deliver at the Receipt Points and receive at the
Delivery Points each Day of the following Month, including identification of
each such Receipt Point and Delivery Point and





19

--------------------------------------------------------------------------------

 

 

the volumes of delivery at each Receipt Point and Delivery Point identified (the
“Nomination”).  No later than five (5) Business Days prior to the end of each
Month, Processor shall notify Producer of the estimated Fuel expected to be used
at the Processing Plant for the following Month, expressed as a percentage of
the MMBtus delivered at the Receipt Points (using the allocation methodology set
forth in Section 6.2), after taking into consideration the anticipated
operational efficiencies and operational mode of the Processing Plant.  Should
Producer desire to change the Nomination during a Month, such change to the
Nomination shall be in accordance with the nomination procedures of the
Downstream Pipelines.  Residue Gas shall be delivered by Processor in accordance
with confirmation by the Downstream Pipelines of the Nomination and/or changes
to the Nomination.

Section 9.3     Balancing.  Processor will maintain records of any Daily and
Monthly variances (“Imbalances”) between the volume of Dedicated Gas received at
the Receipt Points and the volumes of Producer Residue Gas (after Lost and
Unaccounted for Gas, Fuel and Plant Products allocated to Producer).  Producer
shall make such changes in its Nominations as Processor may from time to time
reasonably request to maintain Daily and Monthly balances or to correct an
Imbalance.  Producer shall reimburse Processor for any cost, penalty, or fee
arising from any Imbalance assessed against Processor by any Person receiving
Producer Residue Gas downstream of the Delivery Points or Producer Plant
Products downstream of the Plant Products Delivery Point, except to the extent
such Imbalance was caused by Processor. Upon the termination of this Agreement
or at such other time as the Parties agree the Parties shall cash out any
cumulative Imbalance using the applicable Index Price for the prior Month.

ARTICLE 10

QUALITY

Section 10.1    Receipt Point Gas Quality Specifications.  Gas delivered by
Producer to the Receipt Points shall meet the following specifications
(collectively, the “Gas Quality Specifications”):

(a)        The Gas shall not contain any of the following in excess of:
one-quarter (1/4) grain of hydrogen sulfide per hundred (100) Cubic Feet; one
(1) grain of total sulfur per hundred (100) Cubic Feet; two one-hundredths of
one percent (0.02%) by volume of oxygen; or two percent (2%) by volume of
nitrogen.

(b)        The total of all non-hydrocarbon gases shall not exceed three percent
(3%) by volume.

(c)        The temperature of the Gas at the Receipt Point shall not be in
excess of one hundred twenty (120) degrees Fahrenheit.

(d)        The Gas shall be free of solids, sand, salt, dust, gums, crude oil,
and hydrocarbons in the liquid phase, and other objectionable substances which
may be injurious to pipelines or which may interfere with the measurement,
transmission or commercial utilization of said Gas.

Except for items (a) through (d) above, such Gas shall be of such quality as
would, after processing (assuming the proper performance by Processor of its
obligations under this Agreement) meet the





20

--------------------------------------------------------------------------------

 

 

most restrictive quality specifications required from time to time by the
Downstream Pipelines, including as to water vapor content.

Section 10.2    Non-Conforming Gas.   If any Gas delivered by Producer fails at
any time to conform to the Gas Quality Specifications, then Processor will have
the right to immediately discontinue receipt of such non-conforming Gas so long
as such Gas continues to be non-conforming.  Producer agrees to undertake
commercially reasonable measures to eliminate the cause of such
non-conformance.  If Producer fails to remedy such non-conformance, but such Gas
conforms to all specifications other than hydrocarbon dew point and/or Gross
Heating Value, then Processor agrees to (i) use commercially reasonable efforts
to blend and commingle such Gas with other Gas in the Processing Plant so that
it meets the applicable specifications and (ii) if such Gas cannot be brought
into compliance with such blending, will continue to accept such Gas, such Gas
will be Bypass Gas, and Processor shall redeliver such Bypass Gas to those
Delivery Points at which the Downstream Pipelines will accept such
non-conforming Gas as long as (A) no harm is done to the Processing Plant, (B)
no harm is done to other customers of Processor or their Gas, and (C) other
customers of Processor are not prevented from nominating Gas to their preferred
Plant Delivery Point.  In the event that Processor takes receipt of
non-conforming Gas, Producer agrees to be responsible for, and to defend,
indemnify, release, and hold Processor and its Affiliates, directors, officers,
employees, agents, consultants, representatives, and invitees harmless from and
against, all claims and losses of whatever kind and nature resulting from such
non-conforming Gas.

Section 10.3   Producer Residue Gas Quality Specifications.  Processor shall
redeliver the Producer Residue Gas at the Delivery Points meeting the Gas
Quality Specifications[, provided that Producer complies with its obligations in
the proviso to Section 10.3 of the Gathering Agreement].

Section 10.4    Greenhouse Gas Emissions.  Notwithstanding anything contained in
this Agreement to the contrary, in the event there is an enactment of, or change
in, any law after the Effective Date of this Agreement which, in Processor’s
reasonable determination, results in (a) a Governmental Authority requiring
Processor to hold or acquire emission allowances or their equivalent related to
the carbon dioxide content or emissions or the greenhouse gas content or
emissions attributable to Producer’s Gas and/or the gathering, or transportation
of such Gas (collectively, “Producer’s GHG Emissions”) or (b) Processor
incurring any costs or expenses attributable to Producer’s Gas, including any
costs or expenses for disposal or treating of carbon dioxide attributable to
such Gas, or any other additional economic burden being placed on Processor in
connection with or related to Producer’s GHG Emissions, including any tax,
assessment, or other cost or expense (collectively, “Emissions Charges”), then
(i) Producer will use reasonable efforts to provide any required emissions
allowances or their equivalent to Processor in a timely manner (and shall
indemnify and hold harmless Processor from against any Losses, including any
expenses incurred by Processor in acquiring such allowances in the marketplace,
arising out of Producer’s failure to so provide such allowances) and (ii)
Producer shall be fully responsible for such Emissions Charges and shall
reimburse Processor for any Emissions Charges paid by Processor within ten (10)
Days of receipt of Processor’s invoice.





21

--------------------------------------------------------------------------------

 

 

ARTICLE 11

MEASUREMENT EQUIPMENT AND PROCEDURES

Section 11.1    Equipment.  Processor shall install, own, operate, and maintain
Measurement Facilities to measure Gas at all Plant Receipt Points downstream of
any slug catcher and, provided Producer bears the cost of the same, shall ensure
that each Downstream Pipeline installs, owns, operates, and maintains
Measurement Facilities at the Plant Delivery Points.  Measurement Facilities at
the Plant Receipt Points shall meet current industry standards for custody
transfer measurement.  Producer shall have the right to install check
Measurement Facilities at each Receipt Point, including the right to install
check measurement equipment on Processor’s meter tubes and orifice unions.

Section 11.2    Gas Measurement Standards.  The following standards shall apply
to the measurement of Gas hereunder:

(a)        Where measurement is by orifice meter, all fundamental constants,
observations, records, and procedures involved in the determination and/or
verification of the quantity and other characteristics of the Gas delivered
hereunder shall be in accordance with the standards prescribed in the latest
edition of A.G.A. Report No. 3 (ANSI/API 2530) “Orifice Metering of Natural Gas”
with any revisions, amendments or supplements as may be mutually acceptable to
the Parties.

(b)        Where measurement is by ultrasonic meter, all fundamental constants,
observations, records, and procedures involved in the determination and/or
verification of the quantity and other characteristics of the Gas delivered
hereunder shall be in accordance with the standards prescribed in the latest
edition of A.G.A. Report No. 9 “Measurement of Gas by Multi Path Ultrasonic
Meters” with any revisions, amendments or supplements as may be mutually
acceptable to the Parties.

(c)        The changing and integration of the charts (if utilized for
measurement purposes hereunder) and calibrating and adjusting of meters shall be
performed by Processor.

Section 11.3    Gas Measurement.

(a)        The unit of volume for measurement of Gas delivered hereunder shall
be one Mcf at a base temperature of 60 degrees Fahrenheit and at an absolute
pressure of 14.73 psia and without adjustment for water vapor content.  It is
agreed that for the purposes of measurement and computations hereunder, (a) the
atmospheric pressure shall be based on the atmospheric pressure determined and
used by Downstream Pipelines at the Delivery Points regardless of the
atmospheric pressure at which the Gas is measured and (b) all measurements and
testing performed hereunder shall all be made by Processor in accordance with
applicable rules, regulations, and orders.

(b)        Processor’s Measurement Facilities at the Plant Receipt Points shall
be continuous samplers or gas chromatographs, as Processor shall in its
discretion determine, subject to the minimum requirements set forth in the
following sentence.  Measurement at the Plant Receipt Points shall be done using
continuous samplers (for Measurement Facilities metering less than twenty
thousand (20,000) Mcf per Day) and online gas chromatographs (for Measurement





22

--------------------------------------------------------------------------------

 

 

Facilities metering twenty thousand (20,000) Mcf or more per Day).  Measurement
at the Plant Delivery Points shall be done using continuous samplers (for
Measurement Facilities metering less than twenty thousand (20,000) Mcf per Day)
and online gas chromatographs (for Measurement Facilities metering twenty
thousand (20,000) Mcf or more per Day).  Processor shall procure or cause to be
procured a sample of Gas at each Plant Delivery Point and analyze the samples by
chromatographic analysis to determine the component content (mole percent),
specific gravity, and the Thermal Content thereof.  These determinations shall
be made utilizing the following standards: (i) Gas Processors Association
Obtaining Natural Gas Samples for Analysis by Gas, Publication No. 2166 as
amended or supplemented from time to time and (ii) Gas Processors Association
Analysis for Natural Gas and Similar Gaseous Mixtures by Gas Chromatography,
Publication No. 2161 as amended or supplemented from time to time, or (iii) any
other tests that are mutually agreed by Producer and Processor.

(c)        The specific gravity of Gas shall be measured by a standard gravity
balance in accordance with the provisions of the Natural Gas Processors
Association Publication No. 3130, entitled “Standard Method for Determining the
Specific Gravity of Gas”, or by a gravitometer employing the “Momentum Method”
as described in Chapter VII, “Determination of Specific Gravity”, of the
American Gas Association Gas Measurement Manual, 1963, in each case, as such may
be amended from time to time.  The specific gravity will be determined and
calculated to the nearest one-thousandth (0.001).

(d)        The temperature of Gas shall be determined by means of a recording
thermometer recording the temperature of such Gas flowing through each
measurement meter.  The average temperature to the nearest one degree (1º)
Fahrenheit, obtained while Gas is being delivered, will be the applicable
flowing Gas temperature for the period under consideration.

(e)        The deviation of the Gas from the thermodynamic laws applying to
perfect gases shall be determined in accordance with the A.G.A. Par Research
Project NX-19 Report “Manual for the Determination of Supercompressibilty
Factors for Natural Gas”, Reprinted 1976, if the composition of the Gas is such
to render this procedure applicable.

(f)        Physical constants required for making calculations hereunder shall
be taken from the Gas Processors Association Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry,
Publication No. 2145 as amended or supplemented from time to time.  Physical
constants for the hexanes and heavier hydrocarbons portion of hydrocarbon
mixtures shall be assumed to be the same as the physical constants for hexane.

Section 11.4   Notice of Measurement Facilities Inspection and
Calibration.  Each Party shall give reasonable notice to the other Party in
order that the other Party may, at its option, have representatives present to
observe any reading, inspecting, testing, calibrating or adjusting of
Measurement Facilities used in measuring or checking the measurement of receipts
or deliveries of Gas under this Agreement. Any Measurement Facilities equipment
found to be registering inaccurately shall be promptly adjusted to register as
accurately as possible or repaired or replaced, as necessary for accurate
measurement.   The official electronic data from such Measurement Facilities
shall remain the property of the Measurement Facilities’ owner, but copies of
such





23

--------------------------------------------------------------------------------

 

 

records shall, upon written request, be submitted, together with calculations
and flow computer configurations therefrom, to the requesting Party for
inspection and verification.

Section 11.5    Measurement Accuracy Verification.

(a)        Each Party shall verify the accuracy of all Measurement Facilities
owned by such Party at intervals based upon the following schedule:

(i)         semi-annually for Gas Measurement Facilities metering less than one
thousand (1,000) Mcf per Day;

(ii)       quarterly for Gas Measurement Facilities metering between one
thousand (1,000) and five thousand (5,000) Mcf per Day; and

(iii)      monthly for Gas Measurement Facilities metering more than five
thousand (5,000) Mcf per Day.

Neither Party shall be required to cause adjustment or calibration of such
equipment more frequently than once per Month, unless a special test is
requested pursuant to Section 11.6.

(b)        If, during any test of the Measuring Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate through each meter run in excess of one percent (1%) of the
adjusted flow rate (whether positive or negative and using the adjusted flow
rate as the percent error equation denominator), then any previous recordings of
such equipment shall be corrected to zero error for any period during which the
error existed (and which is either known definitely or agreed to by the Parties)
and the total flow for the period redetermined in accordance with the provisions
of Section 11.7.  If the period of error condition cannot be determined or
agreed upon between the Parties, such correction shall be made over a period
extending over the last one half of the time elapsed since the date of the prior
test revealing the one percent (1%) error.

(c)        If, during any test of any Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed one percent (1%) of the
adjusted flow rate, all prior recordings and electronic flow computer data shall
be considered to be accurate for quantity determination purpose.

Section 11.6    Special Tests.  In the event a Party desires a special test (a
test not scheduled by a Party under the provisions of Section 11.5) of any
Measurement Facilities, seventy-two (72) hours advance notice shall be given to
the other Party and both Parties shall cooperate to secure a prompt test of the
accuracy of such equipment.  If the Measurement Facilities tested are found to
be within the range of accuracy set forth in Section 11.5(b), then the Party
that requested the test shall pay the costs of such special test including any
labor and transportation costs pertaining thereto.  If the Measurement
Facilities tested are found to be outside the range of accuracy set forth in
Section 11.5(b), then the Party that owns such Measurement Facilities shall pay
such costs and perform the corrections according to Section 11.7.





24

--------------------------------------------------------------------------------

 

 

Section 11.7    Metered Flow Rates in Error.  If, for any reason, any
Measurement Facilities are (i) out of adjustment, (ii) out of service, or (iii)
out of repair and the total calculated flow rate through each meter run is found
to be in error by an amount of the magnitude described in Section 11.5, the
total quantity of Gas delivered shall be determined in accordance with the first
of the following methods which is feasible:

(a)        using the registration of any mutually agreeable check metering
facility, if installed and accurately registering (subject to testing as
provided for in Section 11.5);

(b)        Where multiple meter runs exist in series, by calculation using the
registration of such meter run equipment; provided that they are measuring Gas
from upstream and downstream headers in common with the faulty metering
equipment, are not controlled by separate regulators, and are accurately
registering;

(c)        By correcting the error by re-reading of the official charts, or by
straightforward application of a correcting factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or

(d)        By estimating the quantity, based upon deliveries made during periods
of similar conditions when the meter was registering accurately.

Section 11.8    Record Retention.  The Party owning the Measurement Facilities
shall retain and preserve all test data, charts, and similar records for any
calendar year for a period of at least twenty-four (24) Months following the end
of such calendar year unless applicable law or regulation requires a longer time
period or the Party has received written notification of a dispute involving
such records, in which case records shall be retained until the related issue is
resolved.

Section 11.9    Access.

(a)        Processor shall contract with eLynx Technologies or a provider of
comparable services reasonably satisfactory to Producer (the “Monitoring
Services Provider”) for remote monitoring of Gas Measurement Facilities,
including monitoring of measurement data on an hourly (or more frequent) basis
for flow rate, meter pressures, meter temperature, orifice diameter, Gross
Heating Value, and composition for importation into PRAMS Plus production
software or comparable production software (“Remote Monitoring Data”).

(b)        Processor shall (i) provide the Monitoring Services Provider access
to all of Processor’s radio and telephone infrastructure to access and gather
all Remote Monitoring Data and (ii) cause the Monitoring Services Provider to
allow Producer to view and access all Remote Monitoring Data on the Monitoring
Service Provider’s system, including the ability to poll for Remote Monitoring
Data through the Monitoring Services Provider’s system.

(c)        Processor shall provide Producer 120 Days’ notice of any termination
by Processor of its contract with any Monitoring Services Provider.





25

--------------------------------------------------------------------------------

 

 

ARTICLE 12

NOTICES

Section 12.1   Notices.  Unless otherwise provided herein, any notice, request,
invoice, statement, or demand which either Party desires to serve upon the other
regarding this Agreement shall be made in writing and shall be considered as
delivered (i) when hand delivered, or (ii) when delivery is confirmed by
pre-paid delivery service (such as FedEx, UPS, DHL or a similar delivery
service), or (iii) if mailed by United States certified mail, postage prepaid,
three (3) Business Days after mailing, or (iv) if sent by facsimile
transmission, when receipt is confirmed by the equipment of the transmitting
Party, or (v) when sent via email; provided, if sent by email after normal
business hours or if receipt of a facsimile transmission is confirmed after
normal business hours, receipt shall be deemed to be the next Business
Day.  Notwithstanding the foregoing, if a Party desires to serve upon the other
a notice of default under this Agreement, the delivery of such notice shall be
considered effective under this Section 12.1 only if delivered by any method set
forth in items (i) through (iv) above.  Any notice shall be given to the other
Party at the following address, or to such other address as either Party shall
designate by written notice to the other:

 

 

Producer:

ANTERO RESOURCES CORPORATION

 

1615 Wynkoop Street

 

Denver, Colorado 80202

 

 

 

Attn: Chief Financial Officer

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

With copy to:

For gas control, nominations & balancing:

 

Manager of Gas Marketing

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

 

For accounting, financial, and legal:

 

Controller

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

Processor:

ANTERO MIDSTREAM LLC

 

1615 Wynkoop Street

 

Denver, Colorado 80202

 

 

 

Attn: Chief Financial Officer

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

With copy to:

For gas control, nominations & balancing:

 

Manager of Gas Marketing

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315





26

--------------------------------------------------------------------------------

 

 

 

 

 

For accounting, financial, and legal:

 

Controller

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

ARTICLE 13

PAYMENTS

Section 13.1    Invoices.  Not later than the tenth (10th) Day following the end
of each Month, Processor shall provide Producer with a detailed statement
setting forth:

(a)        the volume and Thermal Content of Gas received by Processor at the
Plant Receipt Points in such Month, the volume and Thermal Content of Residue
Gas delivered at the Plant Delivery Points in such Month, the quantity of Gas
and the cost of electricity used as Fuel in such Month, the volume and Thermal
Content of Lost and Unaccounted For Gas for such Month, and the volume and
Thermal Content of Plant Products delivered to the Plant Products Delivery Point
in such Month;

(b)        the volume and Thermal Content of Producer Gas received by Processor
at the Receipt Points in such Month, the volume and Thermal Content of Producer
Residue Gas delivered to the Delivery Points in such Month, the quantity of Gas
and the cost of electricity used as Fuel and allocated to Producer in such
Month, the volume and Thermal Content of Lost and Unaccounted For Gas for such
Month allocated to Producer in accordance with this Agreement, and the volume
and Thermal Content of Producer Plant Products delivered to the Plant Products
Delivery Point in such Month;

(c)        the Processing Fee, [the Fractionation Fee],  [the Delivery Fee],
 [the Marketing Fee]  and [the Other Fee] with respect to such Month; and

(d)        relevant measurement summaries and the amount of any Imbalances and
all relevant supporting documentation, to the extent available on such tenth
(10th) Day (with Processor being obligated to deliver any such supporting
documentation that is not available on such tenth (10th) Day as soon as it
becomes available).

Producer shall make payment to Processor by the last Business Day of the Month
in which such invoice is received.  Such payment shall be made by wire transfer
pursuant to wire transfer instructions delivered by Processor to Producer in
writing from time to time.  If any overcharge or undercharge in any form
whatsoever shall at any time be found and the invoice therefor has been paid,
Processor shall refund any amount of overcharge, and Producer shall pay any
amount of undercharge, within thirty (30) Days after final determination
thereof, provided, however, that no retroactive adjustment will be made beyond a
period of twenty-four (24) Months from the date of a statement hereunder.

[Processor shall be entitled to set off any Net Sales Price owed by Processor to
Producer from time to time under Section 3.5(a) against any amount owing by
Producer to Processor under this Agreement, the Gathering Agreement and/or the
Water Services Agreement from time to time, such that only the net amount shall
be payable.]





27

--------------------------------------------------------------------------------

 

 

Section 13.2   Right to Suspend on Failure to Pay.  If any undisputed amount due
hereunder remains unpaid for sixty (60) Days after the due date, Processor shall
have the right to suspend or discontinue Services hereunder until any such past
due amount is paid.

Section 13.3    Audit Rights.  Either Party, on not less than thirty (30) Days
prior written notice to the other Party, shall have the right at its expense, at
reasonable times during normal business hours, but in no event more than twice
in any period of twelve (12) consecutive Months, to audit the books and records
of the other Party to the extent necessary to verify the accuracy of any
statement, allocation, measurement, computation, charge, payment made under, or
obligation or right pursuant to this Agreement.  The scope of any audit shall be
limited to transactions affecting Dedicated Gas hereunder and shall be limited
to the twenty-four (24) Month period immediately prior to the Month in which the
notice requesting an audit was given.  All statements, allocations,
measurements, computations, charges, or payments made in any period prior to the
twenty-four (24) Month period immediately prior to the Month in which the audit
is requested shall be conclusively deemed true and correct and shall be final
for all purposes.

Section 13.4    Payment Disputes.  In the event of any dispute with respect to
any payment hereunder, Producer shall make timely payment of all undisputed
amounts, and Processor and Producer will use good faith efforts to resolve the
disputed amounts within sixty (60) Days following the original due date.  Any
amounts subsequently resolved shall be due and payable within ten (10) Days of
such resolution.

Section 13.5    Interest on Late Payments.  In the event that Producer shall
fail to make timely payment of any sums, except those contested in good faith or
those in a good faith dispute, when due under this Agreement, interest will
accrue at an annual rate equal to ten percent (10%) from the date payment is due
until the date payment is made.

Section 13.6   Credit Assurance.  Processor shall apply consistent evaluation
practices to all similarly situated producers to determine Producer’s financial
ability to perform its payment obligations under this Agreement.

(a)        If Processor has reasonable grounds for insecurity regarding the
performance of any obligation by Producer under this Agreement (whether or not
then due), Processor may demand Adequate Assurance of Performance from Producer,
which Adequate Assurance of Performance shall be provided to Processor within
five (5) Days after written request.  If Producer fails to provide such Adequate
Assurance of Performance within such time, then Processor may suspend its
performance under this Agreement until such Adequate Assurance of Performance is
provided.  However, any action by Processor shall not relieve Producer of its
payment obligations.  The exercise by Processor of any right under this Section
13.6 shall be without prejudice to any claims for damages or any other right
under this Agreement.  As used herein, “Adequate Assurance of Performance” means
any of the following, in Processor’s reasonable discretion:

(i)         an irrevocable standby letter of credit in an amount not to exceed
an amount that is equal to sixty (60) Days of Producer’s payment obligations
hereunder from a financial institution rated at least A- by S&P or at least A3
by Moody’s in a form and substance satisfactory to Processor;





28

--------------------------------------------------------------------------------

 

 

(ii)       cash collateral in an amount not to exceed an amount that is equal to
sixty (60) Days of Producer’s payment obligations hereunder to be deposited in
an escrow account as designated by Processor; Processor is hereby granted a
security interest in and right of set-off against all cash collateral, which is
or may hereafter be delivered or otherwise transferred to such escrow account in
connection with this Agreement; or

(iii)      a guaranty in an amount not to exceed an amount that is equal to
sixty (60) Days of Producer’s payment obligations hereunder reasonably
acceptable to Processor.

(b)        The term of any security provided under this Section 13.6 shall be as
reasonably determined by Processor, but it shall never exceed sixty (60) Days,
after which the security shall terminate (or in the case of cash collateral, be
immediately returned by Processor to Producer without further action by either
Party).  Nothing shall prohibit Processor, however, from requesting additional
Adequate Assurance of Performance following the end of any such term, so long as
the conditions triggering such a request under this Section 13.6 exist.

(c)        Should Producer fail to provide Adequate Assurance of Performance
within five (5) Days after receipt of written demand for such assurance (which
shall include reasonable particulars for the demand and documentation supporting
the calculation of such amount demanded), then Processor shall have the right
(notwithstanding any other provision of this Agreement) to suspend performance
under this Agreement until such time as Producer furnishes Adequate Assurance of
Performance.

Section 13.7    Excused Performance.  Processor will not be required to perform
or continue to perform the Services hereunder, and Producer shall not be
obligated to deliver Dedicated Gas to the Processing Plant (or make any payments
required under Section 5.1(d)) in the event:

(a)        the other Party has voluntarily filed for bankruptcy protection under
any chapter of the United States Bankruptcy Code;

(b)        the other Party is the subject of an involuntary petition of
bankruptcy under any chapter of the United States Bankruptcy Code, and such
involuntary petition has not been settled or otherwise dismissed within ninety
(90) Days of such filing; or

(c)        the other Party otherwise becomes insolvent, whether by an inability
to meet its debts as they come due in the ordinary course of business or because
its liabilities exceed its assets on a balance sheet test; and/or however such
insolvency may otherwise be evidenced.

ARTICLE 14

FORCE MAJEURE

Section 14.1    Suspension of Obligations.  In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to make payments then or thereafter
due hereunder, and such Party promptly gives notice and reasonably full
particulars of such Force Majeure in writing to the other Party promptly after
the occurrence of the cause relied on, then the obligations of the Party giving
such notice, so





29

--------------------------------------------------------------------------------

 

 

far as and to the extent that they are affected by such Force Majeure, shall be
suspended during the continuance of any inability so caused, but for no longer
period, and such cause shall so far as reasonably possible be remedied with all
reasonable dispatch by the Party claiming Force Majeure.

Section 14.2    Definition of Force Majeure.  The term “Force Majeure” as used
in this Agreement shall mean any cause or causes not reasonably within the
control of the Party claiming suspension and which, by the exercise of
reasonable diligence, such Party is unable to prevent or overcome, including
acts of God, strikes, lockouts or other industrial disturbances, acts of the
public enemy, acts of terror, sabotage, wars, blockades, military action,
insurrections, riots, epidemics, landslides, subsidence, lightning, earthquakes,
fires, storms or storm warnings, crevasses, floods, washouts, civil
disturbances, explosions, breakage or accident to wells, machinery, equipment or
lines of pipe, the necessity for testing or making repairs or alterations to
wells, machinery, equipment or lines of pipe, freezing of wells, equipment or
lines of pipe, inability of any Party hereto to obtain, after the exercise of
reasonable diligence, necessary materials, supplies, or government
authorizations, any action or restraint by any Governmental Authority (so long
as the Party claiming suspension has not applied for or assisted in the
application for, and has opposed where and to the extent reasonable, such action
or restraint, and as long as such action or restraint is not the result of a
failure by the claiming Party to comply with applicable laws, rules,
regulations, or orders), [and, in the case of either party as the claiming
party, any failure by the other party to perform any obligation on such other
party under the Gathering Agreement,] and, in the case of Processor as the
claiming party, any breach of any representation or warranty of Producer or any
failure by Producer to perform any obligation of Producer under that certain
Contribution Agreement dated [___________], 2014, by and between Producer and
Processor.

Section 14.3   Settlement of Strikes and Lockouts.  It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party having the difficulty, and that the above requirement
that any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
Party having the difficulty.

Section 14.4    Payments for Gas Delivered.  Notwithstanding the foregoing, it
is specifically understood and agreed by the Parties that an event of Force
Majeure will in no way affect or terminate Producer’s obligation to make payment
for quantities of Producer Residue Gas and Producer Plant Products delivered
prior to such event of Force Majeure.

ARTICLE 15

INDEMNIFICATION

Section 15.1    Processor.  Subject to the terms of this Agreement, including
Section 18.8, Processor shall release, indemnify, defend, and hold harmless
Producer and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees from and against all claims and
losses arising out of or relating to (i) the operations of Processor and (ii)
any breach of this agreement by Processor.

Section 15.2    Producer.  Subject to the terms of this Agreement, including
Section 18.8, Producer shall release, indemnify, defend, and hold harmless
Processor and its Affiliates, directors,





30

--------------------------------------------------------------------------------

 

 

officers, employees, agents, consultants, representatives, and invitees from and
against all claims and losses arising out of or relating to (i) the operations
of Producer and (ii) any breach of this agreement by Producer.

ARTICLE 16

CUSTODY AND TITLE

Section 16.1    Custody.  As between the Parties, Producer shall be in custody,
control and possession of (i) Producer Gas until such Gas is delivered to the
Receipt Points, (ii) Producer Residue Gas after it is delivered to Producer at
the Delivery Points, and (iii) Producer Plant Products after they are delivered
to Producer at the Plant Products Delivery Point.  As among the Parties,
Processor shall be in custody, control and possession of all Gas, Residue Gas
and Plant Products in the Processing Plant at all other times. The Party having
custody and control of Gas, Residue Gas and Plant Products under the terms of
this Agreement shall be responsible for, and shall defend, indemnify, release
and hold the other Party and its Affiliates, directors, officers, employees,
agents, consultants, representatives, and invitees harmless from and against,
all claims and losses of whatever kind and nature for anything that may happen
or arise with respect to such Gas, Residue Gas or Plant Products when such Gas,
Residue Gas or Plant Products are in its custody and control, including losses
resulting from any negligent acts or omissions of any indemnified party, but
excluding any losses to the extent caused by or arising out of the negligence,
gross negligence, or willful misconduct of the indemnified party.

Section 16.2   Producer Warranty.  Producer represents and warrants that it
owns, or has the right to deliver to the Processor in accordance with this
Agreement, all Producer Gas delivered under this Agreement, free and clear of
all liens, encumbrances and adverse claims.  If the title to Gas delivered by
Producer hereunder is disputed or is involved in any legal action, Processor
shall have the right to withhold payment (with interest at the prime rate as
published in the Wall Street Journal, under “Money Rates”), or cease receiving
such Gas, to the extent of the interest disputed or involved in legal action,
during the pendency of the action or until title is freed from the dispute, or
until Producer furnishes, or causes to be furnished, indemnification to save
Processor harmless from all claims arising out of the dispute or action, with
surety acceptable to Processor.  Producer hereby indemnifies Processor against
and holds Processor harmless from any and all claims and losses arising out of
or related to any breach of the foregoing representation and warranty.

Section 16.3    Title.  Other than as set forth in this Section 16.3, title to
all Producer Gas delivered under this Agreement, including all constituents
thereof, shall remain with and in Producer or its customers at all times;
provided, however, title to Fuel and Lost and Unaccounted For Gas shall pass
from Producer or its customer to Processor immediately downstream of the Receipt
Points.  Title to Producer Plant Products shall pass from Producer to
Processor[, and title to Fractionated Products exchanged for Producer Plant
Products in accordance with Section 3.5 shall pass from Processor to Producer,
in each case] at the Plant Products Delivery Point. [Title to the Fractionated
Products shall remain with Producer until completion of the sale to the relevant
customer of Producer.] Although Producer shall retain title to Producer Gas as
provided in this Section 16.3, Producer Gas shall constitute part of the supply
of Gas from all sources to the Processing Plant and, as such, Processor shall
have the right to commingle Producer Gas with Third Party Gas. Producer
recognizes that no segregated facilities are provided by Processor hereunder.





31

--------------------------------------------------------------------------------

 

 

ARTICLE 17

TAXES; ROYALTIES

Section 17.1    Taxes.  Producer shall pay or cause to be paid and agrees to
hold Processor harmless as to the payment of all excise, gross production,
severance, sales, occupation and all other Taxes, charges or impositions of
every kind and character required by statute or by order of Governmental
Authorities and levied against or with respect to Producer Gas, Producer Residue
Gas, Producer Plant Products or the Services provided under this
Agreement.  Processor shall not become liable for such Taxes, unless designated
to remit those Taxes on behalf of Producer by any duly constituted
jurisdictional agency having authority to impose such obligations on Processor,
in which event the amount of such Taxes remitted on Producer’s behalf shall be
(i) reimbursed by Producer upon receipt of invoice, with corresponding
documentation from Processor setting forth such payments, or (ii) deducted from
amounts otherwise due Processor under this Agreement.  Processor shall pay or
cause to be paid all Taxes, charges and assessments of every kind and character
required by statute or by order of Governmental Authorities with respect to the
Processing Plant.  Neither Party shall be responsible nor liable for any Taxes
or other statutory charges levied or assessed against the facilities of the
other Party, including ad valorem tax (however assessed), used for the purpose
of carrying out the provisions of this Agreement or against the net worth or
capital stock of such Party.

Section 17.2    Royalties.  As between the Parties, Producer shall have the sole
and exclusive obligation and liability for the payment of all Persons due any
proceeds derived from Producer Gas, Producer Residue Gas or Producer Plant
Products delivered under this Agreement, including royalties, overriding
royalties, and similar interests, in accordance with the provisions of the
leases or agreements creating those rights to proceeds.  In no event will
Processor have any obligation to those Persons due any of those proceeds of
production attributable to any such Producer Gas, Producer Residue Gas or
Producer Plant Products delivered under this Agreement.

ARTICLE 18

MISCELLANEOUS

Section 18.1    Rights.  The failure of either Party to exercise any right
granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times.

Section 18.2   Applicable Laws.  This Agreement is subject to all valid present
and future laws, regulations, rules and orders of Governmental Authorities now
or hereafter having jurisdiction over the Parties, this Agreement, or the
services performed or the facilities utilized under this Agreement.

Section 18.3    Governing Law; Jurisdiction.

(a)        This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Colorado without regard to choice of
law principles.

(b)        The Parties agree that the appropriate, exclusive and convenient
forum for any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in City
and County of Denver, Colorado, and each of





32

--------------------------------------------------------------------------------

 

 

the Parties irrevocably submits to the jurisdiction of such courts solely in
respect of any proceeding arising out of or related to this Agreement.  The
Parties further agree that the Parties shall not bring suit with respect to any
disputes arising out of this Agreement or the transactions contemplated hereby
in any court or jurisdiction other than the above specified courts.

Section 18.4    Successors and Assigns.

(a)        This Agreement shall extend to and inure to the benefit of and be
binding upon the Parties and their respective successors and permitted
assigns.  Except as set forth in Section 18.4(b) and Section 18.4(c), neither
Party shall have the right to assign its respective rights and obligations in
whole or in part under this Agreement without the prior written consent of the
other Party (which such consent shall not be unreasonably withheld, conditioned
or delayed), and any assignment or attempted assignment made otherwise than in
accordance with this Section 18.4 shall be null and void ab initio.

(b)        Notwithstanding the foregoing clause (a), Processor may perform all
services under this Agreement itself using its own gathering, compression, and
other facilities and/or perform any or all such services through third parties,
in which case references herein to the Processing Plant shall be deemed to be
references to such facilities of the relevant third party.

(c)        Notwithstanding the foregoing clause (a):

(i)         Processor shall have the right to assign its rights under this
Agreement, in whole or in part, as applicable, without the consent of Producer
if such assignment is made to any Person to which the Processing Plant or any
part thereof has been or will be transferred that assumes in writing all of
Processor’s obligations hereunder (if applicable, to the extent that part of the
Processing Plant being transferred to such Person) and is (A) an Affiliate of
Processor or (B) a Person to which the Processing Plant has been or will be
transferred who (1) hires (or retains, as applicable) operating personnel who
are then operating the Processing Plant (or has similarly experienced operating
personnel itself), (2) has operated for at least two (2) years prior to such
assignment facilities similar to the Processing Plant, or (3) contracts for the
operation of the Processing Plant with another Person that satisfies either of
the foregoing conditions (1) or (2) in this clause (B), provided in the case of
an assignment pursuant to this clause (B), the assignee has creditworthiness as
reasonably determined by Producer that is equal to the higher of Processor’s
creditworthiness as of the Effective Date and Processor’s creditworthiness as of
the date of the assignment.

(ii)       Processor shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of Processor.

(iii)      Producer shall have the right to assign its rights under this
Agreement, in whole or in part, as applicable, without the consent of Processor,
to any Person to which it sells, assigns, or otherwise transfers all or any
portion of the Dedicated Properties and (A) who assumes in writing all of
Producer’s obligations hereunder (if applicable, to the extent of the Dedicated
Properties being transferred to such Person) and





33

--------------------------------------------------------------------------------

 

 

(B) whose credit rating is equal to or greater than the greater of Producer’s
credit rating as of the Effective Date and Producer’s credit rating as of the
date of the assignment.

(d)        Upon an assignment by Processor in accordance with Section
18.4(c)(i)(B) Processor shall be released from its obligations under this
Agreement to the extent of such assignment.  Upon an assignment by Producer in
accordance with Section 18.4(c)(ii), Producer shall be released from its
obligations under this Agreement to the extent of such assignment.

Section 18.5    Severability.  If any provision of this Agreement is determined
to be void or unenforceable, in whole or in part, then (i) such provision shall
be deemed inoperative to the extent it is deemed void or unenforceable, (ii) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (iii) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by law; provided,
however, that in the event that a material term under this Agreement is so
modified, the Parties will, timely and in good faith, negotiate to revise and
amend this Agreement in a manner which preserves, as closely as possible, each
Party’s business and economic objectives as expressed by the Agreement prior to
such modification.

Section 18.6    Confidentiality.

(a)        Confidentiality.  Except as otherwise provided in this Section 18.6,
each Party agrees that it shall maintain all terms and conditions of this
Agreement, and all information disclosed to it by the other Party or obtained by
it in the performance of this Agreement and relating to the other Party’s
business (including all data relating to the production of Producer, including
well data, production volumes, volumes gathered, transported, or compressed, and
gas quality) (collectively, “Confidential Information”) in strictest confidence,
and that it shall not cause or permit disclosure of this Agreement or its
existence or any provisions contained herein without the express written consent
of the other Party.

(b)        Permitted Disclosures.  Notwithstanding Section 18.6(a), disclosures
of any Confidential Information may be made by either Party (i) to the extent
necessary for such Party to enforce its rights hereunder against the other
Party; (ii) to the extent to which a Party is required to disclose all or part
of this Agreement by a statute or by the order or rule of a Governmental
Authority exercising jurisdiction over the subject matter hereof, by order, by
regulations, or by other compulsory process (including deposition, subpoena,
interrogatory, or request for production of documents); (iii) to the extent
required by the applicable regulations of a securities or commodities exchange;
(iv) to a third person in connection with a proposed sale or other transfer of a
Party’s interest in this Agreement, provided such third person agrees in writing
to be bound by the terms of this Section 18.6; (v) to its own directors,
officers, employees, agents and representatives; (vi) to an Affiliate; (vii) to
financial advisors, attorneys, and banks, provided that such Persons are subject
to a confidentiality undertaking consistent with this Section 18.6(b), or (viii)
except for information disclosed pursuant to Article 3 of this Agreement, to a
royalty, overriding royalty, net profits or similar owner burdening Dedicated
Gas, provided such royalty, overriding royalty, net profits or similar owner,
agrees in writing to be bound by the terms of this Section 18.6.





34

--------------------------------------------------------------------------------

 

 

(c)        Notification.  If either Party is or becomes aware of a fact,
obligation, or circumstance that has resulted or may result in a disclosure of
any of the terms and conditions of this Agreement authorized by Section
18.6(b)(ii) or (iii), it shall so notify in writing the other Party promptly and
shall provide documentation or an explanation of such disclosure as soon as it
is available.

(d)        Party Responsibility.  Each Party shall be deemed solely responsible
and liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 18.6.

(e)        Public Announcements.  The Parties agree that prior to making any
public announcement or statement with respect to this Agreement or the
transaction represented herein permitted under this Section 18.6, the Party
desiring to make such public announcement or statement shall provide the other
Party with a copy of the proposed announcement or statement prior to the
intended release date of such announcement.  The other Party shall thereafter
consult with the Party desiring to make the release, and the Parties shall
exercise their reasonable best efforts to (i) agree upon the text of a joint
public announcement or statement to be made by both such Parties or (ii) in the
case of a statement to be made solely by one Party, obtain approval of the other
Party to the text of a public announcement or statement.  Nothing contained in
this Section 18.6 shall be construed to require either Party to obtain approval
of the other Party to disclose information with respect to this Agreement or the
transaction represented herein to any Governmental Authority to the extent
required by applicable law or necessary to comply with disclosure requirements
of the Securities and Exchange Commission, New York Stock Exchange, or any other
regulated stock exchange.

(f)        Survival.  The provisions of this Section 18.6 shall survive any
expiration or termination of this Agreement; provided that other than with
respect to information disclosed pursuant to Article 3, as to which such
provisions shall survive indefinitely, such provisions shall survive only a
period of one (1) year.

Section 18.7   Entire Agreement, Amendments and Waiver.  This Agreement,
including all exhibits hereto, integrates the entire understanding between the
Parties with respect to the subject matter covered and supersedes all prior
understandings, drafts, discussions, or statements, whether oral or in writing,
expressed or implied, dealing with the same subject matter.  This Agreement may
not be amended or modified in any manner except by a written document signed by
the Parties that expressly amends this Agreement.  No waiver by either Party of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless expressly provided.  No waiver
shall be effective unless made in writing and signed by the Party to be charged
with such waiver.

Section 18.8    Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR
UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT





35

--------------------------------------------------------------------------------

 

 

LIABILITY, BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS
OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY
TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD PARTY FOR WHICH A PARTY
WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION PROVISION SET FORTH HEREIN.

Section 18.9    Headings.  The headings and captions in this Agreement have been
inserted for convenience of reference only and shall not define or limit any of
the terms and provisions hereof.

Section 18.10  Rights and Remedies.  Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by law.

Section 18.11 No Partnership.  Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary or partnership duty, obligation or liability on or
with regard to either Party.

Section 18.12 Rules of Construction.  In construing this Agreement, the
following principles shall be followed:

(a)        no consideration shall be given to the fact or presumption that one
Party had a greater or lesser hand in drafting this Agreement;

(b)        examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;

(c)        the word “includes” and its syntactical variants mean “includes, but
is not limited to,” “includes without limitation” and corresponding syntactical
variant expressions;

(d)        the plural shall be deemed to include the singular and vice versa, as
applicable; and

(e)        references to Section shall be references to Sections of this
Agreement.

Section 18.13  No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and shall not inure to the benefit of any other Person whomsoever or whatsoever,
it being the intention of the Parties that no third Person shall be deemed a
third party beneficiary of this Agreement.

Section 18.14 Further Assurances.  Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.

Section 18.15  Counterpart Execution.  This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument.





36

--------------------------------------------------------------------------------

 

 

Section 18.16  Memorandum of Agreement.  Contemporaneously with the execution of
this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form” memorandum of this Agreement in the form of Exhibit C attached
hereto (as modified, including by the addition of any required property
descriptions, required by local law and practice to put such Memorandum of
record and put third parties on notice of this Agreement), which shall be placed
of record in each state and county in which the Dedicated Properties are
located.

 

 



37

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DELIVERY POINTS

[attached]

 

 



Exhibit A – Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

CONFLICTING DEDICATIONS

 

[_____________________]

 

 



Exhibit B – Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

MEMORANDUM OF AGREEMENT

THIS MEMORANDUM OF PROCESSING AGREEMENT (this “Memorandum”) is entered into
effective [____________] (the “Effective Date”), by and between ANTERO RESOURCES
CORPORATION (“Producer”), with an address of 1615 Wynkoop Street, Denver,
Colorado 80202, and ANTERO MIDSTREAM LLC (“Processor”), with an address of 1615
Wynkoop Street, Denver, Colorado 80202.

WHEREAS, Producer and Processor entered into that certain Gas Processing
Agreement effective [____________] (the “Agreement”), pursuant to which
Processor will provide certain gas processing and other services as therein set
forth;

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of [counties/states], to give notice of the existence of the
Agreement and certain provisions contained therein;

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.         Notice.  Notice is hereby given of the existence of the Agreement and
all of its terms, covenants and conditions to the same extent as if the
Agreement was fully set forth herein.  Certain provisions of the Agreement are
summarized in Sections 2 through 3 below.

2.         Dedication.  Subject to the exceptions, exclusions, and reservations
set forth in the Agreement and the other terms and conditions of the Agreement,
(a) Producer has exclusively dedicated and committed to deliver to Processor, as
and when produced, all Gas produced on or after the date of the Agreement that
is attributable to the Oil and Gas Interests set forth in the Schedule hereto,
or pooled, unitized or communitized therewith (the “Dedicated Properties”),
together with all Gas attributable to third parties that is produced from a well
located on the Dedicated Properties, which Gas Producer has the right to control
and deliver for processing (“Dedicated Gas”), for processing at the Processing
Plant under the Agreement, and (b) Producer agrees not to deliver any Dedicated
Gas to any other processing facility (the foregoing dedication and commitment
being herein referred to as the “Dedication”).

3.         Covenant Running with the Land.  So long as the Agreement is in
effect, the Dedication shall be a covenant running with the land and, subject to
the exceptions and reservations set forth in the Agreement, (a) in the event
Producer sells, transfers, conveys, assigns, grants, or otherwise disposes of
any or all of its interest in the Dedicated Properties, then any such sale,
transfer, conveyance, assignment, grant, or other disposition shall be expressly
subject to this Agreement and any instrument of conveyance shall so state, and
(b) in the event Processor sells, transfers, conveys, assigns, grants, or
otherwise disposes of any or all of its interest in the Processing Plant, then
any such sale, transfer, conveyance, assignment, grant, or other disposition
shall be expressly subject to this Agreement and any instrument of conveyance
shall so state.





Exhibit C – Page 1

--------------------------------------------------------------------------------

 

 

4.         No Amendment to Agreement.  This Memorandum is executed and recorded
solely for the purpose of giving notice and shall not amend nor modify the
Agreement in any way.

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.

 

ANTERO MIDSTREAM LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit C – Page 2

--------------------------------------------------------------------------------

 

 

Schedule – Oil and Gas Interests

[_______________________]

 

 



 

--------------------------------------------------------------------------------

 

 

Acknowledgements

STATE OF COLORADO

§

 

 

 

§

 

 

CITY AND COUNTY OF DENVER

§

 

 

 

The foregoing instrument was acknowledged before me on the ______ Day of
________, ______, by [____________], [____________] of Antero Midstream LLC, a
Delaware limited liability company, on behalf of said entity.

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public in and for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

STATE OF COLORADO

§

 

 

 

§

 

 

CITY AND COUNTY OF DENVER

§

 

 

 

The foregoing instrument was acknowledged before me on the ______ Day of
_______, ______, by [____________], [____________] of Antero Resources
Corporation, a Delaware corporation, on behalf of said entity.

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public in and for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

EXCLUDED WELLS

 

 



Exhibit D – Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

DEDICATION AREA

Exhibit E – Page 1

--------------------------------------------------------------------------------